Exhibit 10.1

 

--------------------------------------------------------------------------------

 

LEASE BY AND BETWEEN

 

THE REALTY ASSOCIATES FUND III

 

AND

 

OXiGENE, INC.

 

at

 

230 Third Avenue

 

Waltham, Massachusetts 02451

 

Dated

 

August 8, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Basic Lease Provisions    1 2.    Premises    3 3.    Term    3 4.    Rent
   6 5.    Security Deposit    10 6.    Permitted Use    13 7.    Maintenance,
Repairs and Alterations    14 8.    Insurance    17 9.    Damage or Destruction
   19 10.    Real and Personal Property Taxes    21 11.    Utilities    22 12.
   Assignment and Subletting    24 13.    Default; Remedies    29 14.   
Landlord’s Right to Cure Default; Payments by Tenant    33 15.    Condemnation
   34 16.    Vehicle Parking    35 17.    Broker’s Fee    35 18.    Estoppel
Certificate    35 19.    Financial Information    36 20.    Landlord’s Liability
   36 21.    Indemnity    36 22.    Exemption of Landlord from Liability    38
23.    Hazardous Substances    38 24.    Medical Waste    39

 

i



--------------------------------------------------------------------------------

25.

   Tenant Improvements    39

26.

   Subordination and Rights of Mortgagees    40

27.

   Option to Extend    41

28.

   Landlord Reservations    43

29.

   Changes to Property    43

30.

   Intentionally Omitted    43

31.

   Holding Over    44

32.

   Landlord’s Access    44

33.

   Security Measures    44

34.

   Easements    45

35.

   Transportation Management    45

36.

   Severability    45

37.

   Time of Essence    45

38.

   Definition of Additional Rent    45

39.

   Incorporation of Prior Agreements    45

40.

   Amendments    45

41.

   Notices    45

42.

   Waivers    46

43.

   Covenants    46

44.

   Binding Effect; Choice of Law    46

45.

   Attorneys’ Fees    47

46.

   Auctions    47

47.

   Signs    47

48.

   Merger    47

49.

   Quiet Possession    47

 

ii



--------------------------------------------------------------------------------

50.

   Authority    47

51.

   Conflict    48

52.

   Multiple Parties    48

53.

   Interpretation    48

54.

   Prohibition Against Recording    48

55.

   Relationship of Parties    48

56.

   Rules and Regulations    48

57.

   Right to Lease    48

58.

   Intentionally Omitted    48

59.

   Intentionally Omitted    48

60.

   Attachments    48

61.

   Costs Related to Tenant Requests    49

62.

   Confidentiality    49

63.

   Waiver Of Jury Trial    49

64.

   Access To Premises    49

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Alterations

   7.3(a)

Bankruptcy Code

   13.1(e)

Base Rent

   1.14

Building

   1.3

Changes

   29

Comparison Year

   4.2(b)

Commencement Date

   1.11

Common Areas

   2.2

Condemnation

   15

Cost Pools

   4.2(c)

Damages

   21

Expiration Date

   1.13

Grossed Up Operating Expenses

   4.2

HVAC

   4.2(c)

Hazardous Substance

   23.1

Holder

   26.1

INC

   4.2(c)

Indemnified Matter

   21

Indemnified Parties

   21

Land

   1.4

Landlord

   1.1

Medical Waste

   24.1

Mortgage

   26.1

Net Worth

   12.2

Number of Tenant Parking Spaces

   1.19

Office Park

   1.6

Operating Cost Base Year

   1.18

Operating Expenses

   4.2(c)

Parties

   1.1

Permitted Use

   1.9

Premises

   1.2

Property

   1.5

Real Estate Broker

   1.20

Real Property Taxes

   10.2

Rent Commencement Date

   1.12

Rentable Area of Building

   1.8

Rentable Area of Premises

   1.7

Requisition

   3.1(c)(2)

Rules

   16.1

SNDA

   26.2

Security Deposit

   1.16

Supplemental Systems

   11.5

 

iv



--------------------------------------------------------------------------------

Tax Base Year

   1.18

Tenant

   1.1

Tenant Improvement Allowance

   3.1(c)

Tenant Parties

   21

Tenant’s Property

   9.5

Tenant’s Share

   1.17

Term

   1.10

Transfer

   12.1

Transfer Premium

   12.6

Work Letter

   25

 

v



--------------------------------------------------------------------------------

LEASE

 

1. Basic Lease Provisions.

 

1.1 Parties: This Lease, dated as of August 8, 2003, made by and between The
Realty Associates Fund III, a Delaware limited partnership (“Landlord”) and
OXiGENE, Inc., a Delaware corporation (“Tenant”).

 

1.2 Premises: A portion of the fifth floor of the Building, as shown on Exhibit
“A” attached hereto.

 

1.3 Building: The building known as and numbered 230 Third Avenue, Waltham,
Massachusetts 02451.

 

1.4 Land: The Land upon which the Building is located as it may be enlarged or
reduced from time to time.

 

1.5 Property: The Land and the Building.

 

1.6 Office Park: All of the Land, buildings and improvements comprising the
Prospect Hill Office Park, Including the Building and the Premises, as from time
to time constituted.

 

1.7 Rentable Area of Premises: Agreed to be 4,000 rentable square feet.

 

1.8 Rentable Area of Building: Agreed to be 293,084 rentable square feet.

 

1.9 Permitted Use: General office use, subject to the requirements and
limitations contained in Section 6.

 

1.10 Term: The period commencing on the Commencement Date and ending on the
Expiration Date.

 

1.11 Commencement Date: The Commencement Date shall be the later to occur of (i)
September 1, 2003, and (ii) the Substantial Completion Date.

 

1.12 Rent Commencement Date: The one hundred sixth (106th) day after the
Commencement Date.

 

1.13 Expiration Date: 11:59 p.m., local time, on the day immediately preceding
the fifth (5th) anniversary of the Rent Commencement Date, provided that if the
Rent Commencement Date is other than the first day of a calendar month, then the
Expiration Date shall be 11:59 p.m., local time, on the last day of the calendar
month in which such anniversary occurs.

 

1



--------------------------------------------------------------------------------

1.14 Base Rent: The Base Rent is as follows:

 

RENTAL PERIOD

--------------------------------------------------------------------------------

  ANNUAL BASE
RENT


--------------------------------------------------------------------------------

   MONTHLY
PAYMENT


--------------------------------------------------------------------------------

   BASE RENT PER
SQUARE FOOT


--------------------------------------------------------------------------------

Lease Year 1

  $ 94,000,00    $ 7,833.33    $ 23.50

Lease Year 2

  $ 98,000.00    $ 8,166.67    $ 24.50

Lease Year 3

  $ 102,000.00    $ 8,500.00    $ 25.50

Lease Year 4

  $ 106,000.00    $ 8,833.33    $ 26.50

Lease Year 5

  $ 110,000.00    $ 9,166.67    $ 27.50

 

1.15 Base Rent Paid Upon Commencement Date: N/A.

 

1.16 Security Deposit: $34,000.00, in accordance with section 5.

 

1.17 Tenant’s Share: 1.365%

 

1.18 Tax Base Year: Fiscal Year 2004.

 

Operating Cost Base Year: Calendar Year 2003.

 

1.19 Number of Tenant Parking Spaces: Twelve (12) spaces (3.0 parking spaces per
1,000 feet of Premises Rentable Area) to be used in common and on an unassigned
basis.

 

1.20 Real Estate Broker: Meredith & Grew and CB Richard Ellis

 

1.21 Attachments to Lease:

 

Exhibit A — Premises

Exhibit B — Verification Letter

Exhibit C — Rules and Regulations

 

1.22 Address for Notices:

 

Landlord:

  

The Realty Associates III Fund

    

c/o Spaulding and Slye

    

5 Hayden Avenue

    

Lexington. Massachusetts 02421

    

Telephone No. (781) 778-2547

    

Fax No. (781) 778-2580

    

Attention: Property Manager

With a copy to:

  

TA Associates Realty

    

28 State Street, 10th Floor

    

Boston, Massachusetts 02109

    

Telephone No. (617) 476-2700

    

Fax No. (617) 476-2799

    

Attention: Waltham Asset Manager

 

2



--------------------------------------------------------------------------------

and:

  

Stephen T. Langer, Esq.

    

40 Court Street, Suite 700

    

Boston, MA 02108

    

Telephone No. (617) 933-3830

    

Fax No. (617) 933-3831

Tenant:

  

OXiGENE, Inc.

    

321 Arsenal Street

    

Watertown, MA 02472

With a copy to:

  

Mintz Levin et al

    

One Financial Center

    

Boston, Massachusetts 02111

    

Telephone No. (617) 542-6000

    

Fax No. (617) 542-2241

    

Attention: Jeffrey M. Wiesen, Esq.

 

2. Premises

 

2.1 Lease of Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, upon all of the conditions set forth herein, the Premises,
together with certain rights to the Common Areas as hereinafter specified.

 

2.2 Common Areas-Defined. The term “Common Areas” is defined as all areas and
facilities outside the Premises and within the exterior boundary line of the
Property that are designated by Landlord from time to time for the general
non-exclusive use of Landlord, Tenant and the other tenants of the Property and
their respective employees, suppliers, customers and invitees, including, but
not limited to, common entrances, lobbies, corridors, stairwells, public
restrooms, elevators, parking areas, loading and unloading areas, roadways and
sidewalks. Landlord may also designate other land and improvements outside the
boundaries of the Property in which Landlord has rights to be a part of the
Common Areas, provided that such other land and improvements have a reasonable
and functional relationship to the Property.

 

3. Term.

 

3.1 (a) Term, Commencement Date, Rent Commencement Date and Expiration Date. The
Term, Commencement Date, Rent Commencement Date and Expiration Date of this
Lease are as specified in Sections 1.10 and 1.11. As used in this Lease, “Lease
Year” shall mean each period of one year during the Term commencing on the
Commencement Date or on any anniversary thereof, provided that the first Lease
Year shall consist of the period between the Commencement Date and the last day
of the calendar month in which the Rent Commencement Date occurs and the
succeeding twelve full calendar months, and each succeeding Lease Year shall
consist of a one-year period commencing on the first day of the calendar month
following the calendar month in which the Rent Commencement Date fell.

 

3



--------------------------------------------------------------------------------

Tenant shall, within five (5) business days after Landlord’s request, complete
and execute the Verification Letter attached hereto as Exhibit “B” and deliver
it to Landlord. Tenant’s failure to execute the Verification Letter within said
five (5) business day period shall constitute Tenant’s acknowledgment of the
truth of the facts contained in the letter delivered by Landlord to Tenant.
However, Landlord’s failure to prepare or deliver a Verification Letter shall
have no effect on the Term, Commencement Date, Rent Commencement Date or
Expiration Date.

 

3.2 Preparation of the Premises.

 

(a) Landlord has prepared a space plan for the Premises (the “Space Plan”)
showing the general layout and location of improvements to be constructed by
Landlord. The Space Plan is dated July 29, 2003, and was prepared by Design
Management, and has been approved by Tenant. Promptly upon execution and
delivery of this Lease by both parties, Landlord shall have plans (the “Plans”)
for the interior finish and other tenant improvements to the Premises prepared
in accordance with Landlord’s current Building standards (as set forth in
Schedule A to this Lease) and otherwise in substantial accordance with
information provided to Landlord by Tenant prior to the date hereof. The Plans
shall be submitted to Tenant for its approval, which shall not be unreasonably
withheld or delayed. Failure by Tenant to disapprove any submission or
resubmission of the Plans within five (5) days after submission or any
resubmission shall constitute approval thereof. Any disapproval shall be
accompanied by a specific statement of the reasons therefor. If the Plans are
disapproved by Tenant because the Plans as initially prepared were inconsistent
with Building Standards or with the information provided by Tenant prior to the
date hereof as described above, Landlord shall revise the Plans pursuant to
Tenant’s reasonable requests and resubmit the revised Plans to Tenant within ten
(10) business days after receipt of Tenant’s objection.

 

(b) Promptly after approval of the Plans (and execution of a work letter
describing the work to be performed by Landlord pursuant to the Plans
(“Landlord’s Work”), if requested by Landlord), Landlord shall commence and
exercise commercially reasonable efforts to substantially complete Landlord’s
Work on or before September 15, 2003, at Landlord’s sole cost and expense.
Landlord shall undertake Landlord’s Work in a good and workmanlike manner, free
of all liens against Tenant’s interests and in accordance with applicable laws.

 

(c) The Premises shall be deemed ready for occupancy on the first day as of
which Landlord’s Work has been completed except for items of work (and, if
applicable, adjustment of equipment and fixtures) which can be completed after
occupancy has been taken without causing undue interference with Tenant’s use of
the Premises (i.e. so-called “punch list” items), Landlord has received a
certificate of occupancy therefor (which certificate may be temporary if any
conditions therefor are to be performed by Tenant hereunder) and Tenant has been
given at least one (1) business day’s prior notice thereof. Such date is
hereinafter called the “Substantial Completion Date.” Landlord shall use
commercially reasonable efforts to substantially complete Landlord’s Work on or
before September 15, 2003, but shall have no liability for failure to do so,
other than the obligation to provide the Temp Space as provided in Section 3.5
below. Landlord and Tenant shall schedule an inspection walk-through of the
Premises promptly upon the occurrence of the Substantial Completion Date to
review Landlord’s Work and to prepare the punch list. Landlord shall use
commercially reasonable efforts to compete any punch-list items of work within
thirty (30) days after the Substantial Completion Date, and Tenant shall afford
Landlord access to the Premises therefor.

 

4



--------------------------------------------------------------------------------

3.3 Condition; Landlord’s Performance. (a) Tenant shall give Landlord written
notice, not later than three calendar months after the Substantial Completion
Date (which shall be extended to six calendar months as to defects that could
not be discovered by a careful visual inspection or by normal use), of any
respects in which Landlord has not performed Landlord’s Work fully, properly and
in accordance with the terms of this Lease. Except as identified in any such
notice from Tenant to Landlord, Tenant shall have no right to make any claim
that Landlord has failed to perform any of Landlord’s Work fully, properly and
in accordance with the terms of this Lease, or to require Landlord to perform
any further Landlord’s Work. Except for Landlord’s Work, the Premises are being
leased in their present condition, AS IS, WITHOUT REPRESENTATION OR WARRANTY by
Landlord. Tenant acknowledges that it has inspected the Premises and Common
Areas and, subject to completion of Landlord’s Work, has found the same
satisfactory.

 

(b) If the Substantial Completion Date has not occurred by December 31, 2003
(the “Construction Deadline,” as it may be extended pursuant to Section 3.4)
Tenant shall have the right to terminate this Lease by giving notice to
Landlord, not later than thirty (30) days after the Construction Deadline (as so
extended), of Tenant’s desire so to do; and this Lease shall cease and come to
an end without further liability or obligation on the part of either party sixty
(60) days after the giving of such notice, unless, within such 60-day period,
Landlord substantially completes Landlord’s Work; and such right of termination
shall be Tenant’s sole and exclusive remedy at law or in equity for Landlord’s
failure so to complete such Work within such time.

 

3.4 Tenant’s Delays.

 

(a) If a delay shall occur in the Substantial Completion Date, and such delay
would not have occurred but for the occurrence of any of the following:

 

  (i) any request by Tenant that Landlord delay the commencement or completion
of Landlord’s Work for any reason;

 

  (ii) any delay beyond the date of this Lease in the preparation or delivery of
the Plans, or any request by Tenant for any change in any of the Plans after the
date hereof;

 

  (iii) any other act or omission of Tenant or its officers, agents, employees
or contractors;

 

  (iv) any special requirement of the approved Plans not in accordance with
Landlord’s Building standards; or

 

  (v) any reasonably necessary displacement of any of Landlord’s Work from its
place in Landlord’s construction schedule resulting from any of the causes for
delay referred to in this paragraph (a) and the fitting of such Landlord’s Work
back into such schedule;

 

5



--------------------------------------------------------------------------------

then Tenant shall, from time to time and within ten (10) days after demand
therefor, pay to Landlord for each day of such delay the amount of Base Rent,
Additional Rent and other charges that would have been payable hereunder had the
Tenant’s obligation to pay Base Rent (without regard to any period of free rent)
commenced immediately prior to such delay.

 

(b) If a delay in the Substantial Completion Date, or if any substantial portion
of such delay, is the result of Force Majeure, and such Force Majeure delay
would not have occurred but for a delay described in paragraph (a), such Force
Majeure delay shall be added to the delay described in paragraph (a).

 

(c) The delays referred to in paragraphs (a) and (b) are herein referred to
collectively and individually as “Tenant’s Delay.” The Construction Deadline
shall automatically be extended one day for each day of Tenant’s Delay.

 

3.5 Early Access; Interim Space. (a) Tenant shall have access to the Premises
prior to the Commencement Date solely for the purpose of installation of
furniture, equipment, and telephone/data wiring, provided that such access shall
be subject to all of the terms and conditions of this Lease, other than the
payment of Base Rent. Tenant’s access shall be subject to reasonable scheduling
and other requirements of Landlord and Landlord’s contractor, and Tenant shall
deliver to Landlord certificates of liability, casualty and workmen’s
compensation insurance prior to having any such access. Any interference with
Landlord’s Work as a result of Tenant’s early access shall constitute a Tenant
Delay.

 

(b) In addition, if (other than as a result of any Tenant’s Delay) Landlord
determines that the Substantial Completion Date will not occur on or before
September 1, 2003, Landlord will so notify Tenant and, upon written request by
Tenant, Landlord will identity and make available for Tenant’s temporary use and
occupancy other space (the “Temp Space”) in the Building having a size
reasonably comparable to or larger than that of the Premises, which Tenant may
use in lieu of the Premises on all of the terms and conditions of this Lease
from September 1, 2003 until the Substantial Completion Date occurs and Landlord
gives Tenant notice thereof. Tenant shall not be required to pay Base Rent
during its occupancy of the Temp Space, but Tenant shall be solely responsible
for the cost of installing and removing any wiring or cabling for Tenant’s
telecommunications or other equipment (all of which shall remain Tenant’s
property and be removed upon tenant’s vacating the Temp Space). Tenant’s right
to use and occupy the Temp Space shall cease as of 5:00 p.m. on the day
specified by Landlord in a notice to Tenant that the Substantial Completion Date
has occurred, and Tenant shall vacate the Temp Space and relocate its
furnishings, equipment and property to the Premises. During the period that
Tenant occupies the Temp Space, the Temp Space shall for all purposes of this
Lease (except payment of Base Rent) be deemed to be the Premises demised
hereunder.

 

4. Rent.

 

4.1 Base Rent. Tenant shall pay to Landlord the Base Rent set forth in Section
1.14, without offset or deduction commencing on the Rent Commencement Date and
thereafter on the first day of each calendar month. Base Rent for any period
during the term hereof which is for

 

6



--------------------------------------------------------------------------------

less than one month shall be prorated based upon the actual number of days of
the calendar month involved. Base Rent and all other amounts payable to Landlord
hereunder shall be payable to Landlord in lawful money of the United States, and
Tenant shall be responsible for delivering said amounts to Landlord at the
address stated herein or to such other person or to such other place in the
continental United States as Landlord may designate in writing. Landlord and
Tenant agree that all amounts due from Tenant under or in respect of this Lease,
whether labeled Base Rent, additional rent, additional charges or otherwise,
shall be considered as rental reserved under this Lease for all purposes,
including without limitation regulations promulgated pursuant to the Bankruptcy
Code, and including further without limitation Section 502(b) thereof.

 

4.2 Operating Expense Increases. Tenant shall pay to Landlord during the term
hereof, in addition to the Base Rent, Tenant’s Share of the amount by which all
Operating Expenses for each Comparison Year exceed the amount of all Operating
Expenses for the Operating Cost Base Year. If less than 95% of the rentable
square feet in the Building is occupied by tenants or Landlord is not supplying
services to tenants occupying 95% of the rentable square feet of the Building at
any time during any calendar year (including the Operating Cost Base Year),
Operating Expenses for such calendar year shall be reasonably extrapolated by
Landlord, on an item-by-item basis to the extent each such category of Operating
Expenses varies with occupancy, to the amount of Operating Expenses that would
normally be expected to be incurred had 95% of the Building’s rentable square
feet been occupied and had Landlord been supplying services to tenants occupying
95% of the Building’s rentable square feet throughout such calendar year
(hereinafter the “Grossed Up Operating Expenses”), and such amount shall be the
Operating Expenses for such calendar year. Landlord’s good faith estimate of
Grossed Up Operating Expenses shall not be subject to challenge or recalculation
by Tenant. Tenant’s Share of Operating Expense increases shall be determined in
accordance with the following provisions:

 

(a) “Tenant’s Share” is defined as the percentage set forth in Section 1.17,
which percentage has been determined by dividing the Rentable Area of Premises
by the Rentable Area of Building, and multiplying the resulting quotient by one
hundred (100). In the event that the Rentable Area of Premises or the Rentable
Area of Building changes, Tenant’s Share shall be adjusted in the year the
change occurs, and Tenant’s Share for such year shall be determined on the basis
of the days during such year that each Tenant’s Share was in effect.

 

(b) For purposes of determining Tenant’s Share of Operating Expense increases,
“Comparison Year” is defined as each calendar year during the term of this Lease
after the Operating Cost Base Year. In the event of any partial Comparison Years
during the Term, Tenant’s Share of the Operating Expense increases therefor
shall be prorated according to that portion of such Comparison Year as to which
Tenant is responsible for a share of such increase. For purposes of determining
Tenant’s Share of Real Property Tax increases, “Comparison Year” is defined as
each tax fiscal year during the term of this Lease after the Tax Base Year.
Tenant’s Share of Real Property Tax increases for any partial Comparison Years
during the Term shall be prorated according to that portion of such Comparison
Year as to which Tenant is responsible for a share of such increase.

 

7



--------------------------------------------------------------------------------

(c) “Operating Expenses” shall mean all costs, expenses and fees incurred by
Landlord in connection with or attributable to the Property, including but not
limited to, the following items: (i) all costs, expenses and fees associated
with or attributable to the ownership, management, operation, repair,
maintenance, improvement, alteration and replacement of the Property, or any
part thereof, including but not limited to, the following: (A) all surfaces,
coverings, decorative items, carpets, drapes, window coverings, parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, stairways,
landscaped areas, striping, bumpers, irrigation systems, lighting facilities,
building exteriors and roofs, fences and gates; (B) all heating, ventilating and
air conditioning equipment (“HVAC”) (including, but not limited to, the cost of
replacing or retrofitting HVAC equipment to comply with laws regulating or
prohibiting the use or release of chlorofluorocarbons or
hydrochlorofluorocarbons), plumbing, mechanical, electrical systems, life safety
systems and equipment, telecommunication equipment, elevators, escalators,
tenant directories, fire detection systems including sprinkler system
maintenance and repair; (ii) the cost of trash disposal, janitorial services and
security services and systems; (iii) the cost of all insurance purchased by
Landlord pursuant to Section 8 of this Lease, including any deductibles; (iv)
the cost of water, sewer, gas, electricity, and other utilities available at the
Property and paid by Landlord; (v) the cost of labor, salaries and applicable
fringe benefits incurred by Landlord; (vi) the cost (purchase or rental) of
materials, supplies and tools used in operating, managing, maintaining,
repairing and/or cleaning the Property; (vii) the cost of accounting fees,
management fees, legal fees and consulting fees attributable to the ownership,
operation, management, maintenance and repair of the Property plus the cost of
any space occupied by the property manager (provided that if the Property is
managed by Landlord or an affiliate of Landlord, the management fee so included
in Operating Expenses shall not exceed a commercially reasonable management fee
that would be paid to an unaffiliated manager for like property management
services); (viii) the cost of replacing, modifying and/or adding improvements or
equipment mandated by any law, statute, regulation or directive of any
governmental agency first having application to the particular area or item in
question after the date hereof, and any repairs, disposals or removals
necessitated thereby (including, but not limited to, the cost of complying with
the Americans With Disabilities Act); (ix) payments made by Landlord under any
easement, license, operating agreement, declaration, restrictive covenant, or
instrument pertaining to the payment or sharing of costs among property owners;
(x) any business property taxes or personal property taxes imposed upon the
fixtures, machinery, equipment, furniture and personal property used in
connection with the operation of the Property; (xi) the cost of all business
licenses, any gross receipt taxes based on rental income or other payments
received by Landlord, commercial rental taxes or any similar taxes or fees;
(xii) transportation taxes, fees or assessments, including but not limited to,
mass transportation fees, metrorail fees, trip fees, regional and transportation
district fees, (xiii) all costs and expenses associated with or related to the
implementation or support by Landlord of any vanpool or other traffic management
or transportation demand management or similar program; (xiv) fees assessed by
any air quality management district or other governmental or quasi-governmental
entity regulating pollution; (xv) the cost of installing intrabuilding network
cabling (“INC”) and maintaining, repairing, securing and replacing existing INC;
and (xvi) the cost of any other service provided by Landlord to all tenants of
the Building or any cost that is elsewhere stated in this Lease to be an
Operating Expense; and (xvii) the Property’s share of the costs of operating and
maintaining the Office Park, payable by Landlord as owner of the Property. Real
Property Taxes shall be paid in accordance with Section 10 below and shall not
be included in Operating

 

8



--------------------------------------------------------------------------------

Expenses. Landlord shall have the right but not the obligation, from time to
time, to equitably allocate some or all of the Operating Expenses among
different tenants of the properties owned by Landlord or its affiliates within
the Office Park or among the different buildings owned by Landlord or its
affiliates within the Office Park (the “Cost Pools”). Such Cost Pools may
include, but shall not be limited to, the office space tenants of such buildings
and the retail space tenants of such buildings.

 

(d) Operating Expenses shall not include any expenses paid by any tenant
directly to third parties, or as to which Landlord is otherwise reimbursed by
any third party or by insurance proceeds.

 

(e) If the cost incurred in making an improvement or replacing any equipment is
not fully deductible as an expense in the year incurred in accordance with
generally accepted accounting principles, the cost shall be amortized over the
useful life of the improvement or equipment, as reasonably determined by
Landlord, together with an interest factor on the unamortized cost of such item
equal to the lesser of (i) twelve percent (12%) per annum or (ii) the maximum
rate of interest permitted by applicable law.

 

(f) Tenant’s Share of Operating Expense increases shall be payable by Tenant
within ten (10) days after a reasonably detailed statement of actual expenses is
presented to Tenant by Landlord. At Landlord’s option, however, Landlord may,
from time to time, estimate what Tenant’s Share of Operating Expense increases
will, and the same shall be payable by Tenant in monthly installments during
each Comparison Year of the Lease Term, on the same day as the Base Rent is due
hereunder. In the event that Tenant pays Landlord’s estimate of Tenant’s Share
of Operating Expense increases, Landlord shall use its best efforts to deliver
to Tenant within one hundred eighty (180) days after the expiration of each
Comparison Year a reasonably detailed statement showing Tenant’s Share of the
actual Operating Expense increases incurred during such year. Landlord’s failure
to deliver the statement to Tenant within said period shall not constitute
Landlord’s waiver of its right to collect said amounts or otherwise prejudice
Landlord’s rights hereunder. If Tenant’s payments under this Section 4.2(f)
during said Comparison Year exceed Tenant’s Share as indicated on said
statement, Tenant shall be entitled to credit the amount of such overpayment
against Tenant’s Share of Operating Expense increases next falling due. If
Tenant’s payments under this Section 4.2(f) during said Comparison Year were
less than Tenant’s Share as indicated on said statement, Tenant shall pay to
Landlord the amount of the deficiency within thirty (30) days after delivery by
Landlord to Tenant of said statement. Landlord and Tenant shall forthwith adjust
between them by cash payment any balance determined to exist with respect to
that portion of the last Comparison Year for which Tenant is responsible for
Operating Expense increases, notwithstanding that the Lease term may have
terminated before the end of such Comparison Year; and this provision shall
survive the expiration or earlier termination of the Lease.

 

(g) The computation of Tenant’s Share of Operating Expense increases is intended
to provide a formula for the sharing of costs by Landlord and Tenant and will
not necessarily result in the reimbursement to Landlord of the exact costs it
has incurred.

 

(h) Provided there then exists no default or Event of Default on the part of
Tenant hereunder, if Tenant shall so request within 90 days after receipt of any
statement

 

9



--------------------------------------------------------------------------------

required to be presented by Landlord hereunder, and upon reasonable advance
written notice from Tenant, Landlord shall permit Tenant, at Tenant’s expense
and during normal business hours, to review Landlord’s ledger and supporting
records relating to Operating Expenses for the Comparison Year in respect of
which such statement was prepared for the purpose of verifying any accounting
that Landlord is required to give hereunder. In making any such examination,
Tenant agrees, and shall cause its auditors, accountants and any other
employees, agents or contractors having access to such information to agree, to
keep strictly confidential (i) any and all information contained in such
records, and (ii) the circumstances and details pertaining to such examination,
including without limitation the nature of any dispute in respect of Operating
Expenses and the nature or details of any settlement thereof; and Tenant will
confirm and cause its auditors, accountants, employees, agents and contractors
to confirm such agreement in writing, if so requested by Landlord, prior to such
examination. Landlord’s accounting shall be binding and conclusive upon Tenant
unless, (i) Tenant has within such 90-day period referred to above, advised
Landlord of Tenant’s desire to review Landlord’s records, and (ii) within sixty
(60) days after receipt of such accounting, Tenant shall notify Landlord in
writing that Tenant disputes the correctness of such accounting, specifying the
particular respects in which the accounting is claimed to be incorrect. If such
dispute has not been resolved by agreement within thirty (30) days after
Tenant’s notice of such dispute, then Tenant may, within such 30-day period,
submit the matter to arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, except that there shall be only
one arbitrator, who shall have had at least ten (10) years’ experience as a
certified property manager in buildings similar to the Building and in the same
general location and market, and who has not at any time been employed by
Landlord or any affiliate of Landlord. If Tenant shall fail to submit the matter
to arbitration within such 30-day period, then the accounting shall be
conclusively deemed to be correct. Pending resolution by agreement or
arbitration, and as a condition to Tenant’s rights hereunder, Tenant shall
continue to make any payments claimed by Landlord to be due on account of
Operating Expenses, such payment to be without prejudice to Tenant’s position.
Any decision by an arbitrator shall be final and binding on the parties. If the
dispute shall be resolved in Tenant’s favor, Landlord shall forthwith credit the
amount overpaid by Tenant against amounts subsequently coming due on account of
Operating Expenses, and Landlord shall reimburse Tenant for one-half of the
reasonable cost of such arbitrator. If such dispute shall be resolved in
Landlord’s favor, Tenant shall reimburse Landlord for one-half of the reasonable
cost of such arbitrator. If the arbitrator shall determine that Tenant was
overcharged Operating Expenses by more than four percent (4%), Landlord shall
bear the actual and reasonable third party costs incurred by Tenant in
connection with such review, including without limitation one-half of the
reasonable cost of such arbitrator as aforesaid.

 

5. Security Deposit.

 

(a) Tenant shall deliver to Landlord at the time of execution of this Lease by
Tenant the security deposit set forth in Section 1.16 as security for Tenant’s
faithful performance of Tenant’s obligations hereunder. If Tenant fails to pay
Base Rent or other charges due hereunder, or otherwise defaults with respect to
any provision of this Lease, Landlord may (but shall have no obligation to) use
all or any portion of said deposit for the payment of any Base Rent or other
charge due hereunder, to pay any other sum to which Landlord may become
obligated by reason of Tenant’s default, or to compensate Landlord for any loss
or damage which Landlord may suffer thereby. So long as: (x) on the third
anniversary of the Rent

 

10



--------------------------------------------------------------------------------

Commencement Date, there has existed no Event of Default under the terms of this
Lease, nor any event or circumstance which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default; and (y) on the
third anniversary of the Rent Commencement Date this Lease is in full force and
effect; then Tenant shall be entitled to reduce the security deposit or the face
amount of the letter of credit, as the case may be, at such anniversary, to
Twenty-five Thousand Five Hundred Dollars ($25,500.00). If Landlord so uses or
applies all or any portion of said deposit, Tenant shall within twenty (20) days
after written demand therefor deposit cash with Landlord in an amount sufficient
to restore said deposit to its full amount. Landlord shall not be required to
keep said security deposit separate from its general accounts. If there exists
no Event of Default by Tenant hereunder, nor any event or circumstance which,
with the passage of time or the giving of notice, or both, would constitute an
Event of Default, said deposit, or so much thereof as shall not then have been
applied or returned by Landlord, shall be returned, without payment of interest
or other amount for its use, to Tenant (or, at Landlord’s option, to the last
assignee, if any, of Tenant’s interest hereunder) within a reasonable time (not
to exceed sixty (60) days) after the expiration of the term hereof, and after
Tenant has vacated and delivered the Premises as required hereunder. Landlord
may retain an amount reasonably calculated to be sufficient to pay any final
amount of Taxes or Operating Expenses for the Comparison Year in which the Term
ends. No trust relationship is created herein between Landlord and Tenant with
respect to said security deposit or any letter of credit provided for herein.
Tenant acknowledges that the security deposit is not an advance payment of any
kind or a measure of or limit on Landlord’s damages in the event of Tenant’s
default. Any application of the security deposit by Landlord shall be without
prejudice to any other right or remedy. If Landlord conveys Landlord’s interest
under this Lease, the security deposit, or any part thereof not previously
applied or returned, may be turned over by Landlord to Landlord’s grantee, and,
if so turned over, Tenant agrees to look solely to such grantee for proper
application of the security deposit in accordance with the terms of this Section
5, and the return thereof in accordance herewith. The holder of a mortgage shall
not be responsible to Tenant for the return or application of any such deposit,
whether or not it succeeds to the position of Landlord hereunder, unless such
deposit shall have been received in hand by such holder. Tenant hereby waives
the provisions of any law which is inconsistent with this Section 5.

 

(b) Landlord and Tenant agree that, instead of a cash security deposit, Tenant
will satisfy the security deposit requirement under this Lease by delivering to
Landlord (at the time described above) a clean, irrevocable, unconditional
standby letter of credit, with a right of assignment (without charge or cost to
Landlord) to any successor to Landlord’s interests hereunder, in favor of
Landlord in the amount of the security deposit referred to in Section 1.16. Such
letter of credit, and any replacement thereof, shall be drawn on a Massachusetts
or New York bank approved by Landlord from time to time, and shall be in form
and substance acceptable to Landlord. In the event of a material adverse change
in the financial position of any bank which has issued a letter of credit
hereunder, Landlord reserves the right, on any scheduled expiration or renewal
date of any such letter (or, in the event that Landlord reasonably determines
that the condition of the issuing bank is in imminent danger of insolvency, upon
10 days’ notice), to request that Tenant change the issuing bank to another bank
reasonably approved by Landlord. Regardless of whether Landlord shall have
previously requested that Tenant change issuing banks, if the bank on which the
original letter of credit or any replacement letter is drawn is declared
insolvent or placed into conservatorship or receivership, Tenant shall, within
20 days thereafter, replace the then-outstanding letter of credit with a like
letter of credit from another bank acceptable to Landlord.

 

11



--------------------------------------------------------------------------------

(c) The letter of credit shall contain a so-called “Evergreen” clause, whereby
the issuing bank agrees to automatically extend the term of the letter of credit
from year to year throughout the Initial Term (and any Extended Term) unless,
not less than sixty (60) days prior to the date on which the letter would expire
absent such extension, the issuing bank gives notice to Landlord, by certified
or registered mail, of non-extension. In the event of notice from the issuing
bank of non-extension, Tenant shall, not later than twenty (20) business days
prior to the date on which the outstanding letter shall expire without
extension, obtain a replacement letter of credit from a Massachusetts or New
York bank acceptable to Landlord, under all of the terms and conditions set
forth above. Upon the occurrence of an Event of Default on the part of Tenant
hereunder, Landlord may at its election draw such portion of the letter of
credit as shall be required to cure such Default, and within ten (10) days
Tenant shall cause the issuing bank to replenish the letter of credit to the
original full amount. Upon the failure of Tenant to replace any such letter at
least twenty (20) business days prior to its expiration, and written
certification thereof by Landlord to the issuing bank, Landlord may at its
election draw the full amount or any part thereof, and hold, use and apply the
proceeds thereof as if such proceeds were originally deposited with Landlord in
cash under this Section. In the event that Landlord draws any such letter of
credit, Landlord may elect to use such proceeds (or any excess proceeds after
application) to obtain from another Massachusetts or New York bank a replacement
letter of credit, and the cost of such replacement shall be deducted from the
available balance and reimbursed by Tenant. Tenant hereby agrees, if so
requested by Landlord, to enter into a letter of credit agreement with the bank
so designated by Landlord, failing which Landlord may do so in Tenant’s name and
behalf. The order in which Landlord applies the proceeds of the cash security
deposit and the proceeds of the letter of credit shall be determined by Landlord
from time to time in its sole and unfettered discretion.

 

(d) From and after the time at which Landlord shall have drawn all or any
portion of the proceeds of such a letter of credit, if Landlord shall not elect
to obtain its own replacement letter of credit, Landlord shall have the right
from time to time without prejudice to any other remedy Landlord may have on
account thereof, to apply such proceeds, or any part thereof, to Landlord’s
actual damages (as determined pursuant to Article 13 hereof) arising from any
then existing or subsequently occurring Event of Default by Tenant hereunder.
While Landlord holds any unapplied proceeds, Landlord may commingle the same as
hereinabove provided, and shall not be required to pay interest thereon. There
then existing no Event of Default by Tenant hereunder (nor any event or
circumstance which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default), at the expiration of the Term of this
Lease and delivery of the Premises to Landlord in accordance herewith and
payment of all amounts then due and coming due, Landlord shall return to Tenant
the proceeds thereof (or, if not drawn upon, any letter of credit), or so much
thereof as shall not have theretofore been applied or returned in accordance
with the terms of this Section. Landlord may retain an amount reasonably
calculated to be sufficient to pay any final amount of Taxes or Operating
Expenses for the Comparison Year in which the Term ends. If Landlord conveys
Landlord’s interest under this Lease, the proceeds (or, if not drawn upon, any
letter of credit), or any part thereof not previously applied, shall be turned
over or endorsed by Landlord to Landlord’s grantee, and, when actually turned
over, Tenant agrees to look solely to such grantee for proper application of

 

12



--------------------------------------------------------------------------------

the proceeds in accordance with the terms of this Section, and the return
thereof in accordance herewith. Tenant shall bear the expense of any
endorsement, transfer or re-issue fee charged by the issuing bank. The holder of
a mortgage shall not be responsible to Tenant for the return of any letter of
credit or application of any such proceeds, whether or not it succeeds to the
position of Landlord hereunder, unless such proceeds or letter of credit shall
have actually been received by such holder.

 

6. Permitted Use.

 

6.1 Permitted Use. The Premises shall be used and occupied only for the
Permitted Use set forth in Section 1.9 and for no other purpose. If Section 1.9
gives Tenant the right to use the Premises for general office use, by way of
example and not limitation, general office use shall not include medical or
dental office use or any similar use, offices of a governmental agency or
authority, clinic or laboratory use, classroom use, or any other use not
characterized by applicable zoning and land use restrictions as general office
use, or any use which would require Landlord or Tenant to obtain a conditional
use permit, special permit or variance from any federal, state or local
authority. Notwithstanding any Permitted Use set forth in Section 1.9, Tenant
shall not use the Premises for any purpose that would violate the Building’s
certificate of occupancy, any conditional use permit, special permit or variance
applicable to the Property or violate any covenants, conditions or other
restrictions applicable to the Building or the Property. No exclusive use has
been granted to Tenant hereunder.

 

6.2 Compliance with Law. Tenant shall, at Tenant’s sole expense, promptly comply
with all applicable laws and ordinances, governmental rules, regulations, and
orders, certificates of occupancy, conditional use or other permits, variances,
covenants and restrictions of record, the recommendations of Landlord’s
engineers or other consultants, and requirements of any fire insurance
underwriters, rating bureaus or government agencies, now in effect or which may
hereafter come into effect, whether or not they reflect a change in policy from
that now existing, during the Term or any part of the Term hereof, relating in
any manner to the occupation and use by Tenant of the Premises, or to any
alterations or improvements made by or on behalf of Tenant. Tenant shall not be
required to make any structural alterations or improvements to the Premises in
order to comply with any such law, rule, regulation or ordinance that is
applicable to office buildings generally. Tenant shall, at Tenant’s sole
expense, comply with all requirements of the Americans With Disabilities Act
that relate to the Premises, and all federal, state and local laws and
regulations governing occupational safety and health. Tenant shall conduct its
business and use the Premises in a lawful manner and shall not use or permit the
use of the Premises or the Common Areas in any manner that will tend to create
waste or a nuisance or shall tend to disturb other occupants of the Building or
the Office Park. Tenant shall obtain, at its sole expense, any permit or other
governmental authorization required to operate its business from the Premises.
Landlord shall not be liable for the failure of any other tenant or person to
abide by the requirements of this Section 6 or to otherwise comply with
applicable laws and regulations and, to the extent permitted by law, Tenant
shall not be excused from the performance of its obligations under this Lease
due to such a failure.

 

6.3 Condition of Premises. Tenant hereby accepts the Premises and the Building
in their condition existing as of the date this Lease is executed by Landlord
and Tenant (subject to completion of Landlord’s Work), subject to all applicable
federal, state and local laws,

 

13



--------------------------------------------------------------------------------

ordinances, regulations and permits governing the use of the Premises, the
Building’s certificate of occupancy, any applicable permits, approvals or
variances, and any easements, covenants or restrictions affecting the use of the
Premises or the Property. Tenant acknowledges that it has satisfied itself by
its own independent investigation that the Premises and the Property are
suitable for its intended use, and that neither Landlord nor Landlord’s agents
has made any representation or warranty as to the present or future suitability
of the Premises, or the Building or the Property for the conduct of Tenant’s
business.

 

7. Maintenance, Repairs and Alterations.

 

7.1 Landlord’s Obligations. Landlord shall keep the Building (excluding the
interior of the Premises and space leased to other occupants of the Building) in
good condition and repair. If plumbing pipes, electrical wiring, or HVAC ducts
or vents within the Premises are in need of repair, Tenant shall immediately
notify Landlord, and Landlord shall cause the repairs to be completed within a
reasonable time. To the extent that any such repairs involve any plumbing,
electrical or HVAC equipment serving only the Premises or installed by or for
Tenant, Tenant shall promptly pay the entire cost of the repairs to Landlord.
Except as provided in Section 9.3, there shall be no abatement of rent or
liability to Tenant on account of any injury or interference with Tenant’s
business with respect to any improvements, alterations or repairs made by
Landlord to the Property or any part thereof. To the extent permitted by law,
Tenant expressly waives the benefits of any statute now or hereafter in effect
which would otherwise afford Tenant the right to make repairs at Landlord’s
expense or to terminate this Lease because of Landlord’s failure to keep the
Property in good order, condition and repair. Landlord shall never be liable for
any failure to make repairs which Landlord has undertaken to make under the
provisions of this Section 7.1 or elsewhere in this Lease, unless Tenant has
given notice to Landlord of the need to make such repairs, and Landlord has
failed to commence to make such repairs within a reasonable time after receipt
of such notice, or fails to proceed with reasonable diligence to complete such
repairs.

 

7.2 Tenant’s Obligations.

 

(a) Subject to the requirements of Section 7.3, Tenant shall be responsible for
keeping the Premises in good condition and repair, at Tenant’s sole expense. By
way of example, and not limitation, Tenant shall be responsible, at Tenant’s
sole expense, for maintaining in good condition and repairing as necessary
carpet, marble, tile or other flooring, paint, wall coverings, corridor and
interior doors and door hardware, Tenant’s telephone and computer equipment,
interior glass, window treatments, ceiling tiles, shelving, cabinets, millwork
and other tenant improvements. In addition, Tenant shall be responsible for the
installation, maintenance and repair of all of Tenant’s required telephone,
computer, and related cabling from the telephone terminal room on the floor on
which the Premises is located to and throughout the Premises, and Tenant shall
be responsible for any loss, cost, damage, liability and expense (including
attorneys’ fees) arising out of or related to the installation, maintenance,
repair and replacement of such cabling. If Tenant fails to keep the Premises in
good condition and repair, Landlord may, but shall not be obligated to, make any
necessary repairs. If Landlord makes such repairs, Landlord may bill Tenant for
the actual out-of-pocket cost of the repairs as additional rent, and said
additional rent shall be payable by Tenant within ten (10) days following
written demand therefor.

 

14



--------------------------------------------------------------------------------

(b) On the last day of the Term hereof, or on any sooner termination, Tenant
shall surrender the Premises, together with any Alterations made by Tenant in
accordance with this Lease and which Tenant is not obligated to remove pursuant
to Section 7.3, to Landlord in the condition in which Tenant is required to keep
the Premises pursuant to Section 7.2(a), ordinary wear and tear and damage by
casualty excepted, clean and free of debris and Tenant’s personal property.
Tenant shall repair any damage to the Premises occasioned by the installation or
removal of Tenant’s personal property, trade fixtures, furnishings and equipment
and any Alterations that Landlord requires Tenant to remove pursuant to Section
7.3. Unless Landlord otherwise requires pursuant to Section 7.3, Tenant shall
leave the electrical distribution systems, plumbing systems, lighting fixtures,
HVAC ducts and vents, window treatments, wall coverings, carpets and other floor
coverings, doors and door hardware, millwork, ceilings and other tenant
improvements at the Premises and in good condition, ordinary wear and tear and
damage by casualty excepted. Notwithstanding the foregoing, Tenant shall not
pull or otherwise remove any computer network cabling, telephone cabling or
similar items which Tenant has installed in the Premises, without Landlord’s
prior written consent. In the event of any such removal, Tenant shall repair any
damage to the Premises occasioned thereby.

 

7.3 Alterations and Additions.

 

(a) Tenant shall not without Landlord’s prior written consent, make any
alterations, improvements, additions, utility installations or repairs
(hereinafter collectively referred to as “Alterations”) in, on or about the
Premises or the Property. Landlord’s consent shall not be unreasonably withheld
with respect to alterations, improvements or additions that do not affect the
electrical, plumbing or mechanical systems of the Building or the structure of
the Building. Alterations shall include, but shall not be limited to, the
installation or alteration of security or fire protection systems, communication
systems, millwork, shelving, file retrieval or storage systems, carpeting or
other floor covering, window and wall coverings, electrical distribution
systems, lighting fixtures, telephone or computer system wiring, HVAC and
plumbing. At the expiration of the Term, Landlord may require the removal of any
Alterations installed by Tenant and the restoration of the Premises and the
Building to their prior condition, at Tenant’s expense. If a work letter
agreement is entered into by Landlord and Tenant, Tenant shall not be obligated
to remove the tenant improvements constructed in accordance with the work letter
agreement, except to the extent provided therein. If, as a result of any
Alteration made by Tenant, Landlord is obligated to comply with the Americans
With Disabilities Act or any other law or regulation and such compliance
requires Landlord to make any improvement or alteration to any portion of the
Building or the Office Park, as a condition to Landlord’s consent, Landlord
shall have the right to require Tenant to pay to Landlord prior to the
construction of any Alteration by Tenant, the entire cost of any improvement or
alteration Landlord is obligated to complete by such law or regulation. In any
case, with respect to any Alterations (or any group or series of related
alterations comprising one project) costing Fifty Thousand Dollars ($50,000) or
more, Tenant shall pay to Landlord a fee equal to four percent (4%) of the cost
any Alteration for which Tenant requests Landlord’s consent to compensate
Landlord for the overhead and other costs it incurs in reviewing the plans for
the Alterations and in monitoring the construction of the Alterations. Should
Landlord permit Tenant to make its own Alterations, Tenant shall use only such
contractor as has been expressly approved by Landlord, which approval shall not
be unreasonably withheld and Landlord may require Tenant to provide to Landlord,
at Tenant’s sole cost and expense, a lien and completion bond in an amount equal
to one and one-half times the

 

15



--------------------------------------------------------------------------------

estimated cost of such Alterations, to insure Landlord against any liability for
mechanic’s and materialmen’s liens and to insure completion of the work. Should
Tenant make any Alterations without the prior approval of Landlord, or use a
contractor not expressly approved by Landlord, Landlord may, at any time during
the term of this Lease, require that Tenant remove all or part of the
Alterations and return the Premises to the condition it was in prior to the
making of the Alterations. In the event Tenant makes any Alterations, Tenant
agrees to obtain or cause its contractor to obtain, prior to the commencement of
any work, “builders at risk” insurance in an amount reasonably approved by
Landlord and workers compensation insurance.

 

(b) Any request for Landlord’s consent to Alterations in or about the Premises
that Tenant shall desire to make shall be presented to Landlord in written form,
with plans and specifications which are sufficiently detailed to obtain a
building permit (if and to the extent necessary in light of the Alterations
being proposed). If Landlord consents to an Alteration, the consent shall be
deemed conditioned upon Tenant acquiring a building permit (if necessary) and
any other licenses, permits, approvals or authorizations required therefor from
the applicable governmental agencies, furnishing copies thereof to Landlord
prior to the commencement of the work, and compliance by Tenant with all
conditions of said permits, licenses, approvals and authorizations in a prompt
and expeditious manner. Tenant shall provide Landlord with as built plans and
specifications for any Alterations made to the Premises that affect the layout
or configuration of interior or demising partitions, or that affect the
electrical, mechanical or plumbing equipment or facilities in the Premises.

 

(c) Tenant shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Tenant at or for use in the Premises,
which claims are or may be secured by any mechanic’s or materialmen’s lien
against the Premises or the Office Park, or any interest therein. If Tenant
shall, in good faith, contest the validity of any such lien, Tenant shall
furnish to Landlord a surety bond satisfactory to Landlord in an amount equal to
not less than one and one half times the amount of such contested lien claim
indemnifying Landlord against liability arising out of such lien or claim. Such
bond shall be sufficient in form and amount to free the Property from the effect
of such lien. In addition, Landlord may require Tenant to pay Landlord’s
reasonable attorneys’ fees and costs in participating in such action.

 

(d) Tenant shall give Landlord not less than ten (10) days’ advance written
notice prior to the commencement of any work in the Premises by Tenant, and
Landlord shall have the right to post notices of non-responsibility in or on the
Premises or the Property.

 

(e) All Alterations (whether or not such Alterations constitute trade fixtures
of Tenant) which may be made to the Premises by Tenant shall be paid for by
Tenant, at Tenant’s sole expense, and shall be made and done in a good and
workmanlike manner and with new materials satisfactory to Landlord, and such
Alterations (except for Alterations constituting Tenant’s trade fixtures) shall
be the property of Landlord and remain upon and be surrendered with the Premises
at the expiration of the Lease Term, unless Landlord requires their removal
pursuant to Section 7.3(a). Tenant’s personal property, trade fixtures,
furniture and equipment, shall remain the property of Tenant and maybe removed
by Tenant subject to the provisions of Section 7.2(b).

 

16



--------------------------------------------------------------------------------

7.4 Failure of Tenant to Remove Property. If this Lease expires or is otherwise
terminated, and Tenant fails to remove its property as required by Section
7.2(b), in addition to any other remedies available to Landlord under this
Lease, and subject to any other right or remedy Landlord may have under
applicable law, Landlord may remove any property of Tenant from the Premises and
store the same elsewhere at the expense and risk of Tenant. If such property is
not claimed, and all of Landlord’s costs and expenses of removal and storage
(and. other amounts owed by Tenant to Landlord) are not paid in full, within
thirty (30) days after such removal, Landlord may at its option dispose of the
same in any manner Landlord in its sole discretion deems appropriate, and any
proceeds realized by Landlord shall be applied to Landlord’s costs and expenses
and other amounts owed by Tenant to Landlord.

 

8. Insurance.

 

8.1 Insurance-Tenant.

 

(a) Tenant shall obtain and keep in force during the term of this Lease a
commercial general liability policy of insurance with coverages reasonably
acceptable to Landlord, in Landlord’s reasonable discretion, which, by way of
example and not limitation, protect Tenant and Landlord, any lender of Landlord
and such other persons as Landlord may reasonably request as additional
insureds, against claims for bodily injury, personal injury and property damage
based upon, involving or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $2,000,000 per occurrence with an “Additional Insured-Managers and
Landlords of Premises Endorsement” and contain the “Amendment of the Pollution
Exclusion” for damage caused by heat, smoke or fumes from a hostile fire. The
policy shall not contain any intra-insured exclusions as between insured persons
or organizations, but shall include coverage for liability assumed under this
Lease as an “insured contract” and for the performance of Tenant’s indemnity
obligations under this Lease, as the same may be amended or modified from time
to time.

 

(b) Tenant shall obtain and keep in force during the term of this Lease all-risk
extended coverage (i.e., so-called “special form”) property insurance with
coverages acceptable to Landlord, in Landlord’s reasonable discretion. Said
insurance shall be written on a one hundred percent (100%) replacement cost
basis on Tenant’s personal property, all tenant improvements installed at the
Premises by Tenant or on Tenant’s behalf, Tenant’s trade fixtures and other
property. Such policies shall provide protection against any peril included
within the classification “fire and extended coverage,” or “special form
coverage” against vandalism and malicious mischief, theft, sprinkler leakage,
earthquake damage and flood damage. If this Lease is terminated as the result of
a casualty in accordance with Section 9, the proceeds of said insurance
attributable to the replacement of all Landlord’s Work and other tenant
improvements (excluding Tenant’s trade fixtures, equipment and furniture) at the
Premises shall be paid to Landlord.

 

(c) Tenant shall, at all times during the term hereof, maintain in effect
workers’ compensation insurance as required by applicable law.

 

17



--------------------------------------------------------------------------------

(d) From time to time, upon not less than thirty (30) days prior written notice
to Tenant, Landlord may require Tenant to carry such additional insurance or
higher coverage amounts as landlords of comparable buildings in the geographical
area of the Property are requiring of their tenants.

 

8.2 Insurance-Landlord.

 

(a) Landlord shall obtain and keep in force a policy of general liability
insurance providing coverage to Landlord with respect to liability arising out
of the ownership, operation and management of the Property.

 

(b) Landlord shall also obtain and keep in force during the Term of this Lease a
policy or policies of insurance covering loss or damage to the Property in the
amount of not less than one hundred percent (100%) of the full replacement cost
thereof, as determined by Landlord from time to time. The terms and conditions
of said policies and the perils and risks covered thereby shall be determined by
Landlord, from time to time, in Landlord’s sole discretion. In addition, at
Landlord’s option, Landlord shall obtain and keep in force, during the term of
this Lease, a policy of rental interruption insurance, with loss payable to
Landlord, which insurance shall, at Landlord’s option, also cover all Operating
Expenses. At Landlord’s option, Landlord may obtain insurance coverages and/or
bonds related to the operation of the parking areas. In addition, Landlord shall
have the right to obtain such additional insurance as is customarily carried by
owners or operators of other comparable office buildings in the geographical
area of the Property. Tenant will not be named as an additional insured in any
insurance policies carried by Landlord and shall have no right to any proceeds
therefrom. The policies purchased by Landlord shall contain such deductibles as
Landlord may reasonably determine. In addition to amounts payable by Tenant in
accordance with Section 4.2, Tenant shall pay any increase in the property
insurance premiums for the Property over what was payable immediately prior to
the increase to the extent the increase is specified by Landlord’s insurance
carrier as being caused by the nature of Tenant’s occupancy or any act or
omission of Tenant in violation of this Lease.

 

8.3 Insurance Policies. Tenant shall deliver to Landlord a certificate
evidencing and confirming the binding effect of the insurance policies required
under Section 8.1 not later than fifteen (15) days prior to the Commencement
Date of this Lease, and Landlord shall have the right to approve the terms and
conditions of said policies. Tenant’s insurance policies shall not be cancelable
or subject to reduction of coverage or other modification except after thirty
(30) days prior written notice to Landlord. Tenant shall, at least thirty (30)
days prior to the expiration of such policies, furnish Landlord with renewals
thereof. Tenant’s insurance policies shall be issued by insurance companies
authorized to do business in the state in which the Property is located, and
said companies shall maintain during the policy term a “General Policyholder’s
Rating” of at least A-X (or such other rating as may be required by any lender
having a lien on the Property) as set forth in the most recent edition of “Best
Insurance Reports.” All insurance obtained by Tenant shall be primary to and not
contributory with any similar insurance carried by Landlord, whose insurance
shall be considered excess insurance only. Landlord, and at Landlord’s option,
the holder of any mortgage or deed of trust encumbering the Office Park and any
person or entity managing the Office Park on behalf of Landlord, shall be named
as an additional insured on all insurance policies Tenant is obligated to obtain
by Section 8.1 above. Tenant’s insurance policies shall not include deductibles
in excess of Five Thousand Dollars ($5,000).

 

18



--------------------------------------------------------------------------------

8.4 Waiver of Claims and Subrogation. Landlord waives any and all rights of
recovery against Tenant for or arising out of damage to, or destruction of, the
Office Park to the extent that Landlord’s insurance policies then in force
insure against such damage or destruction, and only to the extent of the
insurance proceeds actually received by Landlord or its mortgagee for such
damage or destruction. Landlord’s waiver shall not relieve Tenant from liability
under Section 21 below except to the extent Landlord’s insurance company
actually satisfies Tenant’s obligations under Section 21 in accordance with the
requirements of Section 21. Tenant waives any and all rights of recovery against
Landlord, Landlord’s employees, agents and contractors for liability or damages
if such liability or damage is covered by Tenant’s insurance policies then in
force or the insurance policies Tenant is required to obtain by Section 8.1
(whether or not the insurance Tenant is required to obtain by Section 8.1 is
then in force and effect), whichever is broader. Each party shall cause the
insurance policies it obtains in accordance with this Section 8 to provide that
the insurance company waives all right of recovery by subrogation against the
other party in connection with any liability or damage covered by any policy or
policies covering the insured party.

 

8.5 Coverage. Landlord makes no representation to Tenant that the limits or
forms of coverage specified above or approved by Landlord are adequate to insure
Tenant’s property or Tenant’s obligations under this Lease, and the limits of
any insurance carried by Tenant shall not limit Tenant’s obligations or
liability under any indemnity provision included in this Lease or under any
other provision of this Lease.

 

9. Damage or Destruction.

 

9.1 Effect of Damage or Destruction. If all or part of the Building is damaged
by fire, earthquake, flood, explosion, the elements, riot, the release or
existence of Hazardous Substances (as defined below) or by any other cause
whatsoever (hereinafter collectively referred to as “damages”), but the damages
are not material (as defined in Section 9.2 below), Landlord shall repair the
damages to the Building within a commercially reasonable time, and this Lease
shall remain in full force and effect. If all or part of the Building is
destroyed or materially damaged (as defined in Section 9.2 below), Landlord
shall have the right, in its sole and complete discretion, to repair or to
rebuild the Building or to terminate this Lease. Landlord shall within ninety
(90) days after the occurrence of such material damage or destruction notify
Tenant in writing of Landlord’s intention to repair or to rebuild or to
terminate this Lease. Tenant shall in no event be entitled to compensation or
damages on account of annoyance or inconvenience in making any repairs, or on
account of construction, or on account of Landlord’s election to terminate this
Lease. Notwithstanding the foregoing, if Landlord shall elect to rebuild or
repair the Building, but in good faith determines that the Premises cannot be
rebuilt or repaired within two hundred seventy (270) days after the date of the
occurrence of the damage or destruction, without payment of overtime or other
premiums, and the damage to the Building will render the entire Premises
unusable during said two hundred seventy (270) day period, Landlord shall notify
Tenant thereof in writing at the time of Landlord’s election to rebuild or
repair, and Tenant shall thereafter have a period of fifteen (15) days within
which Tenant may elect to terminate this Lease, any such termination to be
effective upon thirty (30) days’ advance written

 

19



--------------------------------------------------------------------------------

notice to Landlord. Tenant’s termination right described in the preceding
sentence shall not apply if the damage was caused by the intentional acts of
Tenant or its employees, agents, contractors or invitees. Failure of Tenant to
exercise said election within said 15-day period shall constitute Tenant’s
agreement to accept delivery of the Premises under this Lease whenever tendered
by Landlord, provided Landlord thereafter pursues reconstruction or restoration
diligently to completion, subject always to delays beyond Landlord’s reasonable
control. Subject to Section 9.3 below, if Landlord or Tenant terminates this
Lease in accordance with this Section 9.1, Tenant shall continue to pay all Base
Rent, Operating Expense increases and other amounts due hereunder which arise
prior to the date of termination.

 

9.2 Definition of Material Damage. Damage to the Building shall be deemed
material if, in Landlord’s reasonable judgment, the uninsured cost of repairing
the damage will exceed Twenty-Five Thousand Dollars ($25,000). If insurance
proceeds are available to Landlord in an amount which is sufficient to pay the
entire cost of repairing all of the damage to the Building (subject to any
applicable deductible), the damage shall be deemed material if the cost of
repairing the damage exceeds One Hundred Thousand Dollars ($100,000). Damage to
the Building shall also be deemed material if (a) the Building cannot be rebuilt
or repaired to substantially the same condition it was in prior to the damage
due to laws or regulations in effect at the time the repairs will be made, (b)
the holder of any mortgage or deed of trust encumbering the Property requires
that insurance proceeds available to repair the damage in excess of Twenty-Five
Thousand Dollars ($25,000) be applied to the repayment of the indebtedness
secured by the mortgage or the deed of trust, or (c) the damage occurs during
the last twelve (12) months of the Lease Term.

 

9.3 Abatement of Rent. If Landlord elects to repair damage to the Property and
all or part of the Premises will be unusable or inaccessible to Tenant in the
ordinary conduct of its business until the damage is repaired, and the damage
was not caused by the negligence or intentional acts of Tenant or its employees,
agents, contractors or invitees, Tenant’s Base Rent and Tenant’s Share of
Operating Expense increases shall be abated until the repairs are completed in
proportion to the amount of the Premises which is unusable or inaccessible to
Tenant in the ordinary conduct of its business. Notwithstanding the foregoing,
there shall be no abatement of Base Rent or Tenant’s share of Operating Expense
increases by reason of any portion of the Premises being unusable or
inaccessible for a period equal to two (2) consecutive business days or less. If
the cause of the damage or destruction is an earthquake or a flood, Tenant shall
only be entitled to an abatement of rent when and if Landlord receives
reimbursement for such rent from insurance proceeds, if any.

 

9.4 Tenant’s Acts. If such damage or destruction occurs as a result of the
negligence or the intentional acts of Tenant or Tenant’s employees, agents,
contractors or invitees, and the proceeds of insurance which are actually
received by Landlord or its mortgagee are not sufficient to pay for the repair
of all of the damage, Tenant shall pay, at Tenant’s sole cost and expense, to
Landlord upon demand, the difference between the cost of repairing the damage
and the insurance proceeds received by Landlord.

 

9.5 Tenant’s Property. As more fully set forth in Section 22, Landlord shall not
be liable to Tenant or its employees, agents, contractors, invitees or customers
for loss or damage to merchandise, tenant improvements, fixtures, automobiles,
furniture, equipment, computers, files

 

20



--------------------------------------------------------------------------------

or other property (hereinafter in this Section 9.5 collectively “Tenant’s
Property”) located at the Property, unless damaged due to the gross negligence
or willful misconduct of Landlord, its employees or agents. Tenant shall repair
or replace all of Tenant’s property at Tenant’s sole cost and expense. Tenant
acknowledges that it is Tenant’s sole responsibility to obtain adequate
insurance coverage to compensate tenant for damage to Tenant’s property.

 

9.6 Waiver. Landlord and Tenant hereby waive the provisions of any present or
future statutes which relate to the termination of leases when leased property
is damaged or destroyed and agree that such event shall be governed by the terms
of this Lease.

 

10. Real and Personal Property Taxes.

 

10.1 Payment of Taxes. Tenant shall pay to Landlord during the term of this
Lease, in addition to Base Rent and Tenant’s Share of Operating Expense
increases, Tenant’s Share of the amount by which all “Real Property Taxes” (as
defined in Section 10.2 below) for each Comparison Year exceeds the amount of
all Real Property Taxes for the Tax Base Year. Tenant’s Share of Real Property
Tax increases shall be payable by Tenant at the same time, in the same manner
and under the same terms and conditions as Tenant pays Tenant’s Share of
Operating Expense increases as provided in Section 4.2(f) of this Lease. Except
as expressly provided in Section 10.4 below, if the Real Property Taxes incurred
during any Comparison Year are less than the Real Property Taxes incurred during
the Tax Base Year, Tenant shall not be entitled to receive any credit, offset,
reduction or benefit as a result of said occurrence.

 

10.2 Definition of “Real Property Tax”. As used herein, the term “Real Property
Taxes” shall mean (i) all taxes, assessments (special or otherwise), levies,
fees and all other government levies, exactions and charges of every kind and
nature, general and special, ordinary and extraordinary, foreseen and
unforeseen, which are, at any time prior to or during the Term, imposed or
levied upon or assessed against the Property or any portion thereof, or against
any Base Rent, additional rent or other rent of any kind or nature payable to
Landlord by anyone on account of the ownership, leasing or operation of the
Property, or which arise on account of or in respect of the ownership,
development, leasing, operation or use of the Property or any portion thereof;
(ii) all gross receipts taxes or similar taxes imposed or levied upon, assessed
against or measured by any Base Rent, additional rent or other rent of any kind
or nature or other sum payable to Landlord by anyone on account of the
ownership, development, leasing, operation, or use of the Property or any
portion thereof; (iii) all value added, use and similar taxes at any time
levied, assessed or payable on account of the ownership, development, leasing,
operation, or use of the Property or any portion thereof; and (iv) reasonable
expenses of any proceeding for abatement of any of the foregoing items included
in Real Property Taxes, provided Landlord prevails in such abatement proceeding;
but the amount of special taxes or special assessments included in Real Property
Taxes shall be listed to the amount of the installment (plus any interest, other
than penalty interest, payable thereon) of such special tax or special
assessment required to be paid during the year in respect of which such Real
Property Taxes are being determined. There shall be excluded from Real Property
Taxes all income, estate, succession, inheritance and transfer taxes of Landlord
or any tax defined as an Operating Expense by Section 4.2(c); provided, however,
that if at any time during the Term the present system of ad valorem taxation of
real property shall be changed so that a capital levy, franchise, income,
profits, sales, rental, use and occupancy, or other tax or charge shall in whole
or in part be

 

21



--------------------------------------------------------------------------------

substituted for, or added to, such ad valorem tax and levied against, or be
payable by, Landlord with respect to the Property or any portion thereof, such
tax or charge shall be included in the term “Real Property Taxes” for the
purposes of this Lease.

 

10.3 Personal Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises or related to
Tenant’s use of the Premises. If any of Tenant’s personal property shall be
assessed with Landlord’s real or personal property, Tenant shall pay to Landlord
the taxes attributable to Tenant within ten (10) days after receipt of a written
statement from Landlord setting forth the taxes applicable to Tenant’s property.

 

10.4 Reassessments. From time to time Landlord may challenge the assessed value
of the Building and Land as determined by applicable taxing authorities and/or
Landlord may attempt to cause the Real Property Taxes to be reduced on other
grounds. If Landlord is successful in causing the Real Property Taxes to be
reduced or in obtaining a refund, rebate, credit or similar benefit (hereinafter
in this Section 10.4 collectively referred to as a “reduction”), Landlord shall,
after deducting the costs incurred by Landlord in causing the reduction to be
made, credit the reduction(s) to Real Property Taxes for the calendar year to
which a reduction applies and to recalculate the Real Property Taxes owed by
Tenant for years after the year in which the reduction applies based on the
reduced Real Property Taxes (if a reduction applies to Tenant’s Tax Base Year,
the Tax Base Year Real Property Taxes shall be reduced by the amount of the
reduction and Tenant’s Share of Real Property Tax increases shall be
recalculated for all Comparison Years following the year of the reduction based
on the lower Tax Base Year amount). After deducting Landlord’s expenses as
hereinabove provided, Landlord shall refund to Tenant Tenant’s Share of the
reduction of Real Property Taxes (exclusive of interest) for the years to which
any reductions apply.

 

11. Utilities.

 

11.1 Services Provided by Landlord. Subject to all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide HVAC to
the Common Areas and the Premises during the times described in Section 11.4,
reasonable amounts of electricity for normal lighting to the Common Area,
replacement light bulbs and/or fluorescent tubes and ballasts for standard
overhead fixtures in the Common Area, water in the Premises and in the Common
Area for reasonable and normal drinking and lavatory use, and building standard
janitorial services.

 

11.2 Intentionally Omitted.

 

11.3 Services Exclusive to Tenant. Tenant shall pay directly to the provider
thereof, on or before the date when due and in addition to payments of Base Rent
and other additional rent provided for herein, the costs of all electricity used
in the Premises (including, but not limited to, for HVAC), water, gas, heat,
heat pump fuel, telephone and any other utilities and services supplied and/or
metered exclusively to the Premises or to Tenant, together with any taxes
thereon. If Landlord measures electricity or any other utility usage in the
Premises by a submeter, Tenant shall pay the costs as shown on such submeter to
Landlord, as additional rent, at Landlord’s actual cost for such services,
without mark-up, within thirty (30) days after receipt

 

22



--------------------------------------------------------------------------------

of an invoice therefor. If any such services are not separately metered or
submetered to the Premises, Tenant shall pay, at Landlord’s option, either
Tenant’s Share or a reasonable proportion to be determined by Landlord of all
charges jointly metered with other premises in the Building at Landlord’s actual
cost for such services, without mark-up.

 

11.4 Hours of Service. Building services shall be provided Monday through Friday
from 8:00 a.m. to 6:00 p.m. and Saturdays from 9:00 a.m. to 1:00 p.m. Janitorial
services shall be provided Monday through Friday. Other Building services, if
any, shall not be provided at other times or on nationally recognized holidays.
As of the date hereof, nationally recognized holidays include New Years Day,
Martin Luther King Jr. Day, Presidents’ Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day and Christmas Day.

 

11.5 Excess Usage by Tenant. Notwithstanding the Permitted Use set forth in
Section 1.9, Tenant shall not use Building utilities or services in excess of
those used by the average office building tenant using its premises for ordinary
office use. Tenant shall not install at the Premises office machines, lighting
fixtures or other equipment which will generate above average heat, noise or
vibration at the Premises or which will adversely affect the Building’s HVAC or
other systems. If the Premises include or if Tenant hereafter installs any
computer, telecommunications or other so-called “special purpose” room or area,
Tenant shall at its sole cost and expense, provide such supplemental heating,
ventilation and air conditioning equipment and systems (the “Supplemental
Systems”) as may be required to keep such room or area at the proper temperature
and environmental conditions. All Supplemental Systems shall be subject to
Landlord’s prior review and consent and other conditions in Article 7, and if
approved, shall be maintained, repaired and replaced as necessary by Tenant, so
as not to impose any additional load on the Building systems. Tenant shall pay,
as additional rent, the cost of electricity, water and other materials necessary
for the proper operation of Supplemental Systems, as well as any costs or
expenses incurred by Landlord to provide additional capacity for Building
systems to accommodate or provide the same. Without limiting the foregoing, if
Tenant does use Building utilities or services in excess of those used by the
average office building tenant, Landlord shall have the right (but no
obligation), in addition to any other rights or remedies it may have under this
Lease, to (a) at Tenant’s expense, install additional equipment and/or separate
metering devices at the Premises, and to charge Tenant therefor and for such
usage, (b) require Tenant to install Supplemental Systems as provided above, (c)
require Tenant to pay to Landlord all costs, expenses and damages incurred by
Landlord as a result of such usage, and/or (d) require Tenant to stop using
excess utilities or services.

 

11.6 Interruptions. Tenant agrees that Landlord shall not be liable to Tenant
for its failure to furnish gas, electricity, telephone service, water, HVAC or
any other utility services or building services when such failure is occasioned,
in whole or in part, by repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
telephone service or other utility at the Office Park, by any accident, casualty
or event arising from any cause whatsoever, including the negligence of
Landlord, its employees, agents and contractors, by act, negligence or default
of Tenant or any other person or entity, or by any other cause and, to the
extent permitted by law, such failures shall never be deemed to constitute an
eviction or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from the obligation of paying rent or performing any of its
obligations under this Lease. Furthermore, Landlord shall not be liable under
any circumstances for loss of property or for injury to, or

 

23



--------------------------------------------------------------------------------

interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any such services or utilities. Landlord may comply with
voluntary controls or guidelines promulgated by any governmental entity relating
to the use or conservation of energy, water, gas, light or electricity or the
reduction of automobile or other emissions without creating any liability of
Landlord to Tenant under this Lease.

 

12. Assignment and Subletting.

 

12.1 Landlord’s Consent Required. Tenant shall not voluntarily or by operation
of law assign, pledge, hypothecate, mortgage, sublet, or otherwise transfer or
encumber all or any part of Tenant’s interest in this Lease or in the Premises
(any of the foregoing hereinafter may be referred to as a “Transfer”), or permit
any Transfer to occur, without Landlord’s prior written consent in each case,
which consent shall not be unreasonably withheld, delayed or conditioned subject
to the terms and conditions hereof. A “Transfer” requiring Landlord’s consent
hereunder shall include, without limitation, the use or occupancy of the
Premises or any part thereof by any party other than Tenant, and the granting of
concessions, licenses and the like with respect to the Premises or any part
thereof. Landlord shall respond to Tenant’s written request for consent
hereunder within twenty (20) days after Landlord’s receipt of the written
request from Tenant. Any attempted Transfer without such consent shall be void
and shall constitute an Event of Default under this Lease. Tenant’s written
request for Landlord’s consent shall include, and Landlord’s twenty (20) day
response period referred to above shall not commence, unless and until Landlord
has received from Tenant, all of the following information: (a) either (i)
financial statements for the proposed assignee or subtenant for the past three
(3) years prepared in accordance with generally accepted accounting principles
and reviewed and certified by an independent certified public accountant, or
(ii) federal tax returns for the proposed assignee or subtenant for the past
three (3) years, or (iii) a TRW credit report or similar report on the proposed
assignee or subtenant, (b) a detailed description of the business the assignee
or subtenant intends to operate at the Premises, (c) the proposed effective date
of the assignment or sublease, (d) a copy of the executed sublease or assignment
agreement which includes all of the terms and conditions of the proposed
assignment or sublease, (e) a detailed description of any ownership or
commercial relationship between Tenant and the proposed assignee or subtenant
and (f) a detailed description of any Alterations the proposed assignee or
subtenant desires to make to the Premises. If the obligations of the proposed
assignee or subtenant will be guaranteed by any person or entity, Tenant’s
written request shall not be considered complete until the information described
in (a), (b) and (c) of the previous sentence has been provided with respect to
each proposed guarantor. A “Transfer” shall also include: (i) if Tenant is a
corporation, and Tenant’s stock is not publicly traded over a recognized
securities exchange, or Tenant is a partnership, limited liability company, or
other entity, transfer of more than forty percent (40%) of the voting stock of
such corporation or forty percent (40%) of the voting interests in such
partnership, limited liability company or other entity during the term of this
Lease (whether or not in one or more transfers, but excluding bona fide
transfers not entered into for the purpose of evading this provision and
constituting further equity investment in Tenant or transfers of not more than
ten percent (10%) and not resulting in a change of control); and (ii) the
dissolution, merger or liquidation of the corporation or other entity, and (iii)
the involvement by Tenant or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, refinancing,
transfer, leveraged buy-out or otherwise) whether or not a formal assignment or

 

24



--------------------------------------------------------------------------------

hypothecation of this Lease or Tenant’s assets occurs, which results or will
result in a reduction of the “Net Worth” of Tenant (as hereinafter defined), by
an amount equal to or greater than twenty-five percent (25%) of such Net Worth
of Tenant as it is represented to Landlord at the time of the execution by
Landlord of this Lease.

 

12.2 Business Combinations. The involvement by Tenant or its assets in any
transaction, or series of transactions (by way of merger, sale, acquisition,
financing, refinancing, transfer, leveraged buy-out or otherwise) whether or not
a formal assignment or hypothecation of this Lease or Tenant’s assets occurs,
which results or will result in a reduction of the “Net Worth” of Tenant as
hereinafter defined, by an amount equal to or greater than twenty-five percent
(25%) of such Net Worth of Tenant as it is represented to Landlord at the time
of the execution by Landlord of this Lease, or as it exists immediately prior to
said transaction or transactions constituting such reduction, at whichever time
said Net Worth of Tenant was or is greater, shall be considered to be an
assignment of this Lease by Tenant subject to the requirements of Section 12.1.
“Net Worth” of Tenant for purposes of this Section 12.2 shall be the net worth
of Tenant (excluding any guarantors) established under generally accepted
accounting principles consistently applied.

 

12.3 Standard For Approval. Landlord shall not unreasonably withhold its consent
to a Transfer, provided that Tenant has complied with each and every
requirement, term and condition of this Section 12. Tenant acknowledges and
agrees that each requirement, term and condition in this Section 12 is a
reasonable requirement, term or condition, but that the terms and conditions of
this Section 12 are not an exclusive statement of the reasonable grounds on
which Landlord may withhold its consent to a Transfer. Without limiting the
generality of the foregoing, it shall be deemed reasonable for Landlord to
withhold its consent to a Transfer if any requirement, term or condition of this
Section 12 is not complied with, or: (a) the Transfer would cause Landlord to be
in violation of its obligations under another lease or agreement to which
Landlord is a party; (b) in Landlord’s reasonable judgment, a proposed assignee
or subtenant has a smaller Net Worth than Tenant had on the date this Lease was
entered into with Tenant or than Tenant has on the date of such Transfer,
whichever is greater, or is less able financially to pay the rents due under
this Lease as and when they are due and payable; (c) a proposed assignee’s or
subtenant’s business will impose a burden on the Property’s parking facilities,
elevators, Common Areas or utilities that is greater than the burden imposed by
Tenant, in Landlord’s reasonable judgment; (d) the terms of a proposed
assignment or subletting will allow the proposed assignee or subtenant to
exercise a right of renewal, right of expansion, right of first offer, right of
first refusal or similar right held by Tenant; (e) a proposed assignee or
subtenant refuses to enter into a written assignment agreement or sublease,
satisfactory to Landlord in its reasonable discretion, which provides that it
will abide by and assume all of the terms and conditions of this Lease for the
term of any assignment or sublease, or to enter into a consent agreement with
Landlord containing such terms and conditions as Landlord may reasonably deem
necessary or appropriate; (f) the use of the Premises by the proposed assignee
or subtenant will, in Landlord’s commercially reasonable judgment, be
inconsistent with a first-class office building; (g) any guarantor of this Lease
refuses to consent to the Transfer or to execute a written agreement reaffirming
the guaranty; (h) Tenant is in default under this Lease at the time of the
request; (i) if requested by Landlord, the assignee or subtenant refuses to sign
a non-disturbance and attornment agreement in favor of Landlord’s lender; (j)
landlord has sued or been sued by the proposed assignee or subtenant or has
otherwise been involved in a legal dispute with the

 

25



--------------------------------------------------------------------------------

proposed assignee or subtenant; (k) the proposed assignee or subtenant is
involved in a business which in Landlord’s reasonable judgment is not in keeping
with the then current standards of the Building; (l) if Landlord or an affiliate
of Landlord has space available for lease in the Office Park and the proposed
assignee or subtenant is an existing tenant or subtenant of the Building (or any
other building in the Office Park owned by an affiliate of Landlord); or (m) the
proposed assignee or subtenant is a person or entity then negotiating with
Landlord for the lease of space in the Building (or any other building in the
Office Park owned by an affiliate of Landlord).

 

12.4 Additional Terms and Conditions. The following terms and conditions shall
be applicable to any Transfer:

 

(a) Regardless of Landlord’s consent, no Transfer shall release Tenant from
Tenant’s obligations hereunder or alter the primary liability of Tenant to pay
the rent and other sums due Landlord hereunder and to perform all other
obligations to be performed by Tenant hereunder, or release any guarantor from
its obligations under its guaranty.

 

(b) Landlord may accept rent from any person other than Tenant pending approval
or disapproval of an assignment or subletting.

 

(c) Neither a delay in the approval or disapproval of a Transfer, nor the
acceptance of rent, shall constitute a waiver or estoppel of Landlord’s right to
exercise its rights and remedies for the breach of any of the terms or
conditions of this Section 12.

 

(d) The consent by Landlord to any Transfer shall not constitute a consent to
any subsequent Transfer by Tenant or to any subsequent or successive Transfer by
an assignee or subtenant. However, Landlord may consent to subsequent Transfers
or any amendments or modifications thereto without notifying Tenant or anyone
else liable on the Lease and without obtaining their consent, and such action
shall not relieve such persons from liability under this Lease.

 

(e) In the event of any default under this Lease, Landlord may proceed directly
against Tenant, any guarantors or anyone else responsible for the performance of
this Lease, including any subtenant or assignee, without first exhausting
Landlord’s remedies against any other person or entity responsible therefor to
Landlord, or any security held by Landlord.

 

(f) Landlord’s written consent to any Transfer by Tenant shall not constitute an
acknowledgment that no default then exists under this Lease nor shall such
consent be deemed a waiver of any then existing default.

 

(g) The discovery of the fact that any financial statement relied upon by
Landlord in giving its consent to an assignment or subletting was materially
false shall, at Landlord’s election, render Landlord’s consent null and void.

 

(h) Landlord shall not be liable under this Lease or under any sublease to any
subtenant.

 

(i) No assignment or sublease may be terminated, modified or amended without
Landlord’s prior written consent.

 

26



--------------------------------------------------------------------------------

(j) The occurrence of a transaction resulting in a reduction of Net Worth as
described in clause (iii) of Section 12.1 shall give Landlord the right (but not
the obligation) to require that Tenant immediately provide Landlord with an
additional security deposit equal to three (3) times the monthly Base Rent
payable under the Lease, and Landlord may make its receipt of such amount a
condition to Landlord’s consent to such transaction.

 

(k) Any assignee of, or subtenant under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed, for the
benefit of Landlord, to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Tenant during the term of said assignment or sublease, except as
Landlord may otherwise specifically agree in writing.

 

12.5 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Tenant of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

 

(a) Tenant hereby absolutely and unconditionally assigns and transfers to
Landlord all of Tenant’s interest in all rentals and income arising from any
sublease entered into by Tenant, and Landlord may collect such rent and income
and apply same toward Tenant’s obligations under this Lease; provided, however,
that until a default shall occur in the performance of Tenant’s obligations
under this Lease, Tenant may receive, collect and enjoy the rents accruing under
such sublease. Landlord shall not, by reason of this or any other assignment of
such rents to Landlord nor by reason of the collection of the rents from a
subtenant, be deemed to have assumed or recognized any sublease or to be liable
to the subtenant for any failure of Tenant to perform and comply with any of
Tenant’s obligations to such subtenant under such sublease, including, but not
limited to, Tenant’s obligation to return any security deposit. Tenant hereby
irrevocably authorizes and directs any such subtenant, upon receipt of a written
notice from Landlord stating that a default exists in the performance of
Tenant’s obligations under this Lease, to pay to Landlord the rents due as they
become due under the sublease. Tenant agrees that such subtenant shall have the
right to rely upon any such statement and request from Landlord, and that such
subtenant shall pay such rents to Landlord without any obligation or right to
inquire as to whether such default exists and notwithstanding any notice from or
claim from Tenant to the contrary.

 

(b) Bach sublease shall provide that if, prior to the termination of any
sublease, any event (other than a casualty described in Section 9.1 or
condemnation described in Section 15) occurs which, by voluntary or involuntary
act or by operation of law, might cause or permit this Lease to be terminated,
expire, be canceled, be foreclosed against, or otherwise come to an end,
including but not limited to (1) an Event of Default by Tenant under this Lease
of any of the terms or provisions hereof, (2) foreclosure proceedings brought by
the holder of any mortgage or trust deed to which the Property is subject; or
(3) the termination of Tenant’s leasehold estate by dispossession proceeding or
otherwise, then, at Landlord’s sole election and option, the subtenant shall
attorn to Landlord and recognize Landlord as the subtenant’s landlord under the
sublease, upon the terms and conditions and at the rental rate specified in the
sublease, and for the then remaining term of the sublease, except that Landlord
shall not be bound by any provision of the sublease which in any way increases
Landlord’s duties, obligations or liabilities

 

27



--------------------------------------------------------------------------------

to the subtenant beyond those owed to Tenant under this Lease. The subtenant
shall execute and deliver, at any time and from time to time, upon request of
Landlord, any instruments which may be necessary or appropriate to evidence such
attornment. Landlord shall not (i) be liable to the subtenant for any act,
omission or breach of the sublease by Tenant, (ii) be subject to any offsets or
defenses which the subtenant might have against Tenant, (iii) be bound by any
rent or additional rent which the subtenant might have paid in advance to
Tenant, or (iv) be bound to honor any rights of the subtenant in any security
deposit made with Tenant except to the extent Tenant has turned over such
security deposit to Landlord. Tenant hereby agrees that upon the occurrence of
any event with respect to this Lease described above, Tenant shall immediately
pay or transfer to Landlord any security deposit, rent or other sums then held
by Tenant. In the event of any such attornment, Landlord’s liability shall be
limited to matters arising during Landlord’s ownership of the Building. The
liability of Landlord to the subtenant for any default by landlord after such
attornment, or arising in connection with Landlord’s operation, management,
leasing, repair, renovation, alteration, or any other matter relating to the
Building or the subleased premises, shall be limited to the interest of the
Landlord in the Building (and proceeds thereof). Landlord shall have the right,
in Landlord’s sole discretion, to elect not to have the subtenant attorn to
Landlord and, in that event, the sublease shall be deemed terminated on the date
of the occurrence of the event with respect to this Lease described above, and
Landlord shall have no obligation to permit the subtenant to continue to occupy
all or any part of the Premises.

 

12.6 Transfer Premium from Assignment or Subletting. Landlord shall be entitled
to receive from Tenant (as and when received by Tenant) as an item of additional
rent fifty percent (50%) of the gross amounts received by Tenant from such
assignee or subtenant in excess of the amounts payable by Tenant to Landlord
hereunder (the “Transfer Premium”). The Transfer Premium shall be reduced by (i)
costs actually paid by Tenant to prepare the Premises for occupancy by such
assignee or sublessee, (ii) the reasonable brokerage commissions and legal fees
actually paid by Tenant in order to assign the Lease or to sublet all or a
portion of the Premises, and (iii) if not included in (ii) above, reasonable
advertising costs actually paid by Tenant in connection with such subletting. If
less than all of the Premises is transferred, the Base Rent and the additional
rent shall be determined on a per rentable square foot basis. “Transfer Premium”
shall also include, but not be limited to, key money and bonus money paid by the
assignee or subtenant to Tenant in connection with such Transfer, the fair value
of any work or services provided by the assignee or subtenant for Tenant, and
any payment in excess of fair market value for services rendered by Tenant to
the assignee or subtenant or for assets, fixtures, inventory, equipment, or
furniture transferred by Tenant to the assignee or subtenant in connection with
such Transfer.

 

12.7 Landlord’s Option to Recapture Space. Notwithstanding anything to the
contrary contained in this Section 12, Landlord shall have the option, by giving
written notice to Tenant within twenty (20) days after receipt of any request by
Tenant to assign this Lease or to sublease all or any portion of the space in
the Premises (other than a Transfer described in the last sentence of Section
12.1), to terminate this Lease with respect to said space as of the date thirty
(30) days after Landlord’s election. In the event of a recapture by Landlord, if
this Lease shall be canceled with respect to less than the entire Premises, the
Base Rent, Tenant’s Share of Operating Expense and Real Property Tax increases
and the number of parking spaces Tenant may use shall be adjusted on the basis
of the number of rentable square feet retained by Tenant in

 

28



--------------------------------------------------------------------------------

proportion to the number of rentable square feet contained in the original
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon request of either party, the parties shall execute written
confirmation of same. If Landlord recaptures only a portion of the Premises, it
shall construct and erect at its sole cost such partitions as may be required to
sever the space to be retained by Tenant from the space recaptured by Landlord.
Landlord may, at its option, lease any recaptured portion of the Premises to the
proposed subtenant or assignee or to any other person or entity without
liability to Tenant. Tenant shall not be entitled to any portion of the profit,
if any, Landlord may realize on account of such termination and reletting.
Tenant acknowledges that the purpose of this Section 12.7 is to enable Landlord
to receive profit in the form of higher rent or other consideration to be
received from an assignee or subtenant, to give Landlord the ability to meet
additional space requirements of other tenants of the Office Park and to permit
Landlord to control the leasing of space in the Office Park. Tenant acknowledges
and agrees that the requirements of this Section 12.7 are commercially
reasonable and are consistent with the intentions of Landlord and Tenant.

 

12.8 Landlord’s Expenses. In the event Tenant shall assign this Lease or sublet
the Premises or request the consent of Landlord to any Transfer, then Tenant
shall pay Landlord’s reasonable costs and expenses incurred in connection
therewith, including, but not limited to, attorneys’, architects’, accountants’,
engineers’ or other consultants’ fees (Landlord agreeing that Tenant shall not
be required to reimburse Landlord more than $1,000 per request for legal fees
incurred in connection with the review of any proposed sublease or assignment).

 

13. Default; Remedies.

 

13.1 Default by Tenant. Landlord and Tenant hereby agree that the occurrence of
any one or more of the following events shall be an “Event of Default” by Tenant
under this Lease and that said Event of Default shall give Landlord the rights
described in Section 13.2. Landlord or Landlord’s authorized agent shall have
the right to execute and to deliver any notice of default, notice to pay rent or
quit or any other notice Landlord gives Tenant.

 

(a) Tenant’s failure to make any payment of Base Rent, Tenant’s Share of
Operating Expense increases, Tenant’s Share of Real Property Taxes, late
charges, or any other payment required to be made by Tenant hereunder, as and
when due, where such failure shall continue for a period of five (5) days after
written notice thereof from Landlord to Tenant. In the event that Landlord
serves Tenant with a notice to pay rent or quit pursuant to applicable summary
process or unlawful detainer statutes, such notice shall also constitute the
notice required by this Section 13.1(a).

 

(b) The abandonment of the Premises by Tenant for more than one hundred twenty
(120) days, in which event Landlord shall not be obligated to give any notice of
default to Tenant.

 

(c) The failure of Tenant to comply with any of its obligations under Sections
6.1, 6.2, 7.2, 7.3, 8, 11.3, 12, 18, 19, 21, 23, 24, 26, 34, 35 and 56 and
failure to cure the same within ten (10) days following written notice from
Landlord to Tenant. In the event Landlord serves Tenant with a notice to quit or
any other notice pursuant to applicable summary process or unlawful detainer
statutes, said notice shall also constitute the notice required by this Section
13.1(c).

 

29



--------------------------------------------------------------------------------

(d) The failure by Tenant to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Tenant (other than
those referenced in Sections 13.1(a), (b) and (c), above), where such failure
shall continue for a period of ten (10) days after written notice thereof from
Landlord to Tenant; provided, however, that if the nature of Tenant’s
non-performance is such that more than ten (10) days are reasonably required for
its cure, then an Event of Default shall not be deemed to exist if Tenant
commences such cure within said ten (10) day period and thereafter diligently
pursues such cure to completion. In the event that Landlord serves Tenant with a
notice to quit or any other notice pursuant to applicable summary process or
unlawful detainer statutes, said notice shall also constitute the notice
required by this Section 13.1(d).

 

(e) (i) The making by Tenant or any guarantor of Tenant’s obligations hereunder
of any general arrangement or general assignment for the benefit of creditors;
(ii) Tenant or any guarantor becoming a “debtor” as defined in 11 U.S.C. Section
101 (the “Bankruptcy Code”) or any successor statute thereto (unless, in the
case of a petition filed against Tenant or guarantor, the same is dismissed
within sixty (60) days); (iii) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, where possession is not restored to Tenant
within sixty (60) days; (iv) the attachment, execution or other judicial seizure
of substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within sixty (60)
days; (v) Tenant shall be adjudicated insolvent, or shall file any petition or
answer seeking any reorganization, arrangement, composition, readjustment.
liquidation, dissolution or similar relief for itself under any present or
future Federal, State or other statute, law or regulation for the relief of
debtors (other than the Bankruptcy Code), or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties, or shall admit in writing its
inability to pay its debts generally as they become due; (vi) a petition shall
be filed against Tenant under any law other than the Bankruptcy Code seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future Federal, State or
other statute, law or regulation and shall remain undismissed or unstayed for an
aggregate of sixty (60) days (whether or not consecutive), or if any trustee,
conservator, receiver or liquidator of Tenant or of all or any substantial part
of its properties shall be appointed without the consent or acquiescence of
Tenant and such appointment shall remain unvacated or unstayed for an aggregate
of sixty (60) days (whether or not consecutive); or (vii) the occurrence of any
of the events described in this paragraph (e) with respect to any guarantor of
all or any portion of Tenant’s obligations under this Lease. In the event that
any provision of this Section 13.1(e) is unenforceable under applicable law,
such provision shall be of no force or effect.

 

(f) The discovery by Landlord that any financial statement, representation or
warranty given to Landlord by Tenant, or by any guarantor of Tenant’s
obligations hereunder, is or was materially false. Tenant acknowledges that
Landlord has entered into this Lease in material reliance on such information.

 

30



--------------------------------------------------------------------------------

(g) If Tenant is a corporation, limited liability company, partnership, or other
business entity, the dissolution or liquidation of Tenant.

 

(h) If Tenant’s obligations under this Lease are guaranteed: (i) the death of a
guarantor, (ii) the termination of a guarantor’s liability with respect to this
Lease other than in accordance with the terms of such guaranty, (iii) a
guarantor’s becoming insolvent or the subject of a bankruptcy filing, (iv) a
guarantor’s refusal to honor the guaranty, or (v) a guarantor’s breach of its
guaranty obligation on an anticipatory breach basis.

 

13.2 Remedies.

 

(a) In the event of any default or breach of this Lease by Tenant, continuing
after any applicable notice and grace period provided for by Section 13.1,
Landlord may, at any time thereafter, with or without notice or demand, and
without limiting Landlord in the exercise of any other right or remedy which
Landlord may have by reason of such default:

 

  (i) terminate Tenant’s right to possession of the Premises by any lawful
means, in which case this Lease and the term hereof shall terminate and Tenant
shall immediately surrender possession of the Premises to Landlord. If Landlord
terminates this Lease, Landlord may recover from Tenant (A) the worth at the
time of award of the unpaid rent which had been earned at the time of
termination and all additional charges which would have been payable hereunder
for the remainder of the Term of this Lease including, without limitation,
Tenant’s share of Operating Expenses increases and Tenant’s Share of Real
Property Tax Increases which had been earned at the time of termination; (B) the
worth at the time of award of the amount by which the unpaid rent and all
additional charges which would have been payable hereunder for the remainder of
the Term of this Lease Including, without limitation, Tenant’s share of
Operating Expenses increases and Tenant’s Share of Real Property Tax Increases
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; (C) the worth at the time of award of the amount by which the unpaid
rent and all additional charges which would have been payable hereunder for the
remainder of the Term of this Lease including, without limitation, Tenant’s
share of Operating Expenses increases and Tenant’s Share of Real Property Tax
Increases for the balance of the term after the time of award exceeds the amount
of such rental loss that Tenant proves could be reasonably avoided; (D) the
amount of any Base Rent that would have been payable between the Commencement
Date and the Rent Commencement Date, and (E) any other amount necessary to
compensate Landlord for all detriment proximately caused by Tenant’s failure to
perform its obligations under the Lease or which in the ordinary course of
things would be likely to result

 

31



--------------------------------------------------------------------------------

therefrom, including, but not limited to, the cost of recovering possession of
the Premises, expenses of releasing, including necessary renovation and
alteration of the Premises, reasonable attorneys’ fees, any real estate
commissions actually paid by Landlord and the unamortized value of any free
rent, reduced rent, tenant improvement allowance or other economic concessions
provided by Landlord. The “worth at time of award” of the amounts referred to in
Section 13.2(a)(i)(A) and (B) shall be computed by allowing interest at the
lesser often percent (10%) per annum or the maximum interest rate permitted by
applicable law, The worth at the time of award of the amount referred to in
Section 13.2(a)(i)(C) shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of Boston at the time of award plus
one percent (1%). For purposes of this Section 13.2(a)(i), “rent” shall be
deemed to be all monetary obligations required to be paid by Tenant pursuant to
the terms of this Lease.

 

  (ii) collect sublease rents (or appoint a receiver to collect such rent) and
otherwise perform Tenant’s obligations at the Premises, it being agreed,
however, that the appointment of a receiver for Tenant shall not constitute an
election by Landlord to terminate this Lease; and/or

 

  (iii) pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the Commonwealth of Massachusetts.

 

(b) No remedy or election hereunder shall be deemed exclusive, but shall,
wherever possible, be cumulative with all other remedies at law or in equity.
The expiration or termination of this Lease and/or the termination of Tenant’s
right to possession of the Premises shall not relieve Tenant of liability under
any indemnity provisions of this Lease as to matters occurring or accruing
during the Term of this Lease or by reason of Tenant’s occupancy of the
Premises.

 

(c) If Tenant abandons the Premises, Landlord may re-enter the Premises and such
re-entry shall not be deemed to constitute Landlord’s election to accept a
surrender of the Premises or to otherwise relieve Tenant from liability for its
breach of this Lease. No surrender of the Premises shall be effective against
Landlord unless Landlord has entered into a written agreement with Tenant in
which Landlord expressly agrees to (i) accept a surrender of the Premises and
(ii) relieve Tenant of liability under this Lease. The delivery by Tenant to
Landlord of possession of the Premises shall not constitute the termination of
this Lease or the surrender of the Premises.

 

13.3 Default by Landlord. Landlord shall not be in default under this Lease
unless Landlord fails to perform obligations required of Landlord within thirty
(30) days after written notice by Tenant to Landlord and to the Holder of any
Mortgage encumbering the Property

 

32



--------------------------------------------------------------------------------

whose name and address shall have theretofore been furnished to Tenant in
writing, specifying wherein Landlord has failed to perform such obligation;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its cure, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently pursues the same to completion. This Lease and the
obligations of Tenant hereunder shall not be affected or impaired because
Landlord is unable to fulfill any of its obligations hereunder or is delayed in
doing so in such inability or delay is caused by reason of strike or other labor
problems, acts of God, riot, insurrection, governmental actions or requirements,
or any other cause beyond the reasonable control of Landlord, and the time for
Landlord’s performance shall be extended for the period of any such delay.

 

13.4 Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Rent, Tenant’s Share of Operating Expense increases, Tenant’s
Share of Real Property Tax increases or other sums due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges and late charges which may be
imposed on Landlord by the terms of any mortgage or trust deed encumbering the
Property. Accordingly, if any installment of Base Rent, Tenant’s Share of
Operating Expense increases, Tenant’s Share of Real Property Tax increases or
any other sum due from Tenant shall not be received by Landlord when such amount
shall be due, then, without any requirement for notice or demand to Tenant,
Tenant shall immediately pay to Landlord a late charge equal to four percent
(4%) of such overdue amount. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant. Acceptance of such late charge by Landlord
shall in no event constitute a waiver of Tenant’s default with respect to such
overdue amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder including the assessment of interest under Section
13.5.

 

13.5 Interest on Past-due Obligations. Except as expressly herein provided, any
amount due to Landlord that is not paid when due shall bear interest at the
lesser of twelve (12%) percent per annum or the maximum rate permitted by
applicable law. Payment of such interest shall not excuse or cure any default by
Tenant under this Lease.

 

13.6 Payment of Rent and Security Deposit after Default. If Tenant fails to pay
Base Rent, Tenant’s Share of Operating Expense increases, Tenant’s Share of Real
Property Tax increases or any other monetary obligation due hereunder on the
date it is due, after Tenant’s second failure to pay any monetary obligation on
the date it is due in any twelve-month period, at Landlord’s option, all
monetary obligations of Tenant hereunder shall thereafter be paid by cashier’s
cheek, and Tenant shall, upon demand, provide Landlord with an additional
security deposit equal to two (2) months’ Base Rent. If Landlord has required
Tenant to make said payments by cashier’s check or to provide an additional
security deposit, Tenant’s failure to make a payment by cashier’s check or to
provide the additional security deposit shall be a material default hereunder.

 

14. Landlord’s Right to Cure Default; Payments by Tenant. All covenants and
agreements to be kept or performed by Tenant under this Lease shall be performed
by Tenant at Tenant’s sole cost and expense and without any reduction of rent.
If Tenant shall fail to perform

 

33



--------------------------------------------------------------------------------

any of its obligations under this Lease, within a reasonable time after such
performance is required by the terms of this Lease (or immediately, in case of
emergency), Landlord may, but shall not be obligated to, after ten (10) days
prior written notice to Tenant, (but no notice will be required in case of
emergency), make any such payment or perform any such act on Tenant’s behalf
without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder. Tenant shall pay to Landlord,
within ten (10) days after delivery by Landlord to Tenant of statements
therefor, an amount equal to the expenditures reasonably made by Landlord in
connection with the remedying by Landlord of Tenant’s defaults pursuant to the
provisions of this Section 14.

 

15. Condemnation. If any portion of the Premises is taken under the power of
eminent domain, or sold under the threat of the exercise of said power (all of
which are herein called “Condemnation”), this Lease shall terminate as to the
part so taken as of the date the condemning authority takes title or possession,
whichever first occurs; provided that if so much of the Premises is taken by
Condemnation as would substantially and adversely affect the operation and
profitability of Tenant’s business conducted from the Premises, and said taking
lasts for ninety (90) days or more, Tenant shall have the option, to be
exercised only in writing within thirty (30) days after Landlord shall have
given Tenant written notice of such taking (or in the absence of such notice,
within thirty (30) days after the condemning authority shall have taken
possession), to terminate this Lease as of the date the condemning authority
takes such possession. If a taking lasts for less than ninety (90) days and
limits Tenant’s use of the Premises for the Permitted Use, Tenant’s rent shall
be abated in proportion to such limitation during said period but Tenant shall
not have the tight to terminate this Lease. If Tenant does not terminate this
Lease in accordance with the foregoing, this Lease shall remain in full force
and effect as to the portion of the Premises remaining, except that the rent and
Tenant’s Share of Operating Expenses shall be reduced in the proportion that the
usable floor area of the Premises taken bears to the total usable floor area of
the Premises. Common Areas taken shall be excluded from the Common Areas usable
by Tenant and no reduction of rent shall occur with respect thereto or by reason
thereof. Landlord shall have the option in its sole discretion to terminate this
Lease as of the taking of possession by the condemning authority, by giving
written notice to Tenant of such election within thirty (30) days after receipt
of notice of a Condemnation of any part of the Premises or the Property. Any
award for the taking of all or any part of the Premises or the Property under
the power of eminent domain or any payment made under threat of the exercise of
such power shall be the property of Landlord, whether such award shall be made
as compensation for diminution in value of the leasehold, for good will, for the
taking of the fee, as severance damages, or as damages for tenant improvements;
provided, however, that Tenant shall be entitled to any separate award for loss
of or damage to Tenant’s removable personal property. In the event that this
Lease is not terminated by reason of such condemnation, and subject to the
requirements of any lender that has made a loan to Landlord encumbering the
Property, Landlord shall to the extent of severance damages received by Landlord
in connection with such condemnation, repair any damage to the Property caused
by such Condemnation except to the extent that Tenant has been reimbursed
therefor by the condemning authority. This Section 15 shall govern the rights
and obligations of Landlord and Tenant with respect to the condemnation of all
or any portion of the Property.

 

34



--------------------------------------------------------------------------------

16. Vehicle Parking.

 

16.1 Use of Parking Facilities. During the term and subject to the rules and
regulations attached hereto as Exhibit “C,” as modified by Landlord from time to
time (the “Rules”), Tenant shall be entitled to use the number of parking spaces
set forth in Section 1.19 in the parking facility of the Office Park. Landlord
may, in its sole discretion, assign parking spaces to Tenant and designate the
location of any reserved parking spaces. For purposes of this Lease, a “parking
space” refers to the space in which one (1) motor vehicle is intended to park.
If Tenant commits or allows in the parking facility any of the activities
prohibited by the Lease or the Rules, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that it may have,
to remove or tow away the vehicle involved and charge the cost to Tenant, which
cost shall be immediately payable by Tenant upon demand by Landlord. Tenant
shall not transfer, assign, or otherwise convey its parking rights separate and
apart from this Lease.

 

16.2 Parking Charges. INTENTIONALLY OMITTED.

 

17. Broker’s Fee. Tenant and Landlord each represent and warrant to the other
that neither has had any dealings or entered into any agreements with any
person, entity, broker or finder other than the persons, if any, listed in
Section 1.20, in connection with the negotiation of this Lease, and no other
broker, person, or entity is entitled to any commission or finder’s fee in
connection with the negotiation of this Lease, and Tenant and Landlord each
agree to indemnify, defend and hold the other harmless from and against any
claims, damages, costs, expenses, attorneys’ fees or liability for compensation
or charges which may be claimed by any such unnamed broker, finder or other
similar party by reason of any dealings, actions or agreements of the
indemnifying party.

 

18. Estoppel Certificate.

 

18.1 Delivery of Certificate. Tenant shall from time to time, upon not less than
ten (10) days’ prior written notice from Landlord execute, acknowledge and
deliver to Landlord a statement in writing certifying such information as
Landlord may reasonably request including, but not limited to, the following:
(a) that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease, as so
modified, is in full force and effect) (b) the date to which the Base Rent and
other charges are paid in advance and the amounts so payable, (c) that there are
not, to Tenant’s knowledge, any uncured defaults or unfulfilled obligations on
the part of Landlord, or specifying such defaults or unfulfilled obligations, if
any are claimed, (d) that all tenant improvements to be constructed by Landlord,
if any, have been completed in accordance with Landlord’s obligations and (e)
that Tenant has taken possession of the Premises. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Property.

 

18.2 Failure to Deliver Certificate. At Landlord’s option, the failure of Tenant
to deliver such statement within such time shall constitute conclusive evidence
upon Tenant that (a) this Lease is in full force and effect, without
modification except as may be represented by Landlord, (b) there are no uncured
defaults in Landlord’s performance, (c) not more than one month’s Base Rent has
been paid in advance, (d) all tenant improvements to be constructed by Landlord,
if any, have been completed in accordance with Landlord’s obligations and (e)
Tenant has taken possession of the Premises.

 

35



--------------------------------------------------------------------------------

19. Financial Information. From time to time, at Landlord’s request (which shall
not be made more often than annually), Tenant shall cause the following
financial information to be delivered to Landlord, at Tenant’s sole cost and
expense, upon not less than ten (10) days’ advance written notice from Landlord:
(a) a current financial statement for Tenant and Tenant’s financial statements
for the previous two accounting years, (b) a current financial statement for any
guarantor(s) of this Lease and the guarantor’(s) financial statements for the
previous two accounting years and (c) such other financial information
pertaining to Tenant or any guarantor as Landlord or any lender or purchaser of
Landlord may reasonably request. All financial statements shall be prepared in
accordance with generally accepted accounting principles consistently applied
and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant.

 

20. Landlord’s Liability. Tenant acknowledges that Landlord shall have the right
to transfer all or any portion of its interest in the Property and to assign
this Lease to the transferee. Tenant agrees that in the event of such a transfer
Landlord shall automatically be released from all liability arising under this
Lease after the effective date of such transfer; and Tenant hereby agrees to
look solely to Landlord’s transferee for the performance of Landlord’s
obligations hereunder after the date of the transfer. Upon such a transfer,
Landlord shall, at its option, return Tenant’s security deposit to Tenant or
transfer Tenant’s security deposit to Landlord’s transferee and, in either
event, Landlord shall have no further liability to Tenant for the return of its
security deposit. Subject to the tights of any lender holding a mortgage or deed
of trust encumbering all or part of the Property, Tenant agrees to look solely
to Landlord’s equity interest in the Property for the collection of any judgment
requiring the payment of money by Landlord arising out of (a) Landlord’s failure
to perform its obligations under this Lease or (b) the negligence or willful
misconduct of Landlord, its partners, employees and agents. No other property or
assets of Landlord shall be subject to levy, execution or other enforcement
procedure for the satisfaction of any judgment or writ obtained by Tenant
against Landlord. No partner, trustee, beneficiary, officer, director, member,
shareholder, employee or agent of Landlord shall be personally liable for the
performance of Landlord’s obligations hereunder or be named as a party in any
lawsuit arising out of or related to, directly or indirectly, this Lease and the
obligations of Landlord hereunder. The obligations under this Lease do not
constitute personal obligations of the individual partners, trustees or
shareholders, beneficiaries or members of Landlord, if any, and Tenant shall not
seek recourse against any of said persons or their assets.

 

21. Indemnity.

 

(a) Tenant hereby agrees to indemnify, defend and hold harmless Landlord and its
employees, officers, directors, trustees, beneficiaries, members, partners,
shareholders, agents, contractors, lenders and ground lessors (said persons and
entities are hereinafter collectively referred to as the “Indemnified Parties”)
from and against any and all liability, loss, cost, damage, claims, loss of
rents, liens, judgments, penalties, fines, settlement costs, investigation
costs, the cost of consultants and experts, attorneys fees, court costs and
other legal expenses, and the effects of environmental contamination, the cost
of environmental testing, the removal, remediation and/or abatement of Hazardous
Substances or Medical Waste (as said

 

36



--------------------------------------------------------------------------------

terms are defined below) in each case as may be necessary (in the determination
of any governmental agency or authority or Landlord’s licensed site
professional) in order to comply with applicable laws or regulations, insurance
policy deductibles and other expenses (hereinafter collectively referred to as
“Damages”) arising out of or related to an “Indemnified Matter” (as defined
below).

 

(b) For purposes of this Section 21, an “Indemnified Matter” shall mean any
matter for which one or more of the Indemnified Parties incurs liability or
Damages if the liability or Damages arise out of or involve, directly or
indirectly, (i) Tenant’s or its employees’, agents’, contractors’ or invitees’
(all of said persons or entities are hereinafter collectively referred to as
“Tenant Parties”) use or occupancy of the Premises, Property or the Office Park,
(ii) any act, omission or neglect of a Tenant Party, (iii) Tenant’s failure to
perform any of its obligations under this Lease, (iv) the existence, use or
disposal of any Hazardous Substance (as defined in Section 23 below) brought on
to the Property or the Office Park by a tenant Party, (v) the existence, use or
disposal of any Medical Waste (as defined in Section 24 below) brought on to the
Property or the Office Park by a Tenant Party or (vi) any other matters for
which Tenant has agreed to indemnify Landlord pursuant to any other provision of
this Lease. Tenant’s obligations hereunder shall include, but shall not be
limited to compensating the Indemnified Parties for Damages arising out of
Indemnified Matters within ten (10) days after written demand from an
Indemnified Party, and providing a defense, with counsel reasonably satisfactory
to the Indemnified Party, at Tenant’s sole expense, within ten (10) days after
written demand from the Indemnified Party, of any claims, action or proceeding
arising out of or relating to an Indemnified Matter whether or not litigated or
reduced to judgment and whether or not well founded.

 

(c) If Tenant is obligated to compensate an Indemnified Party for Damages
arising out of an Indemnified Matter, Landlord shall have the immediate and
unconditional right, but not the obligation, without notice or demand to Tenant,
to pay the damages and Tenant shall, upon ten (10) days advance written notice
from Landlord, reimburse Landlord for the actual out-of-pocket costs incurred by
Landlord. By way of example, and not limitation, Landlord shall have the
immediate and unconditional right to cause any damages to the Common Areas,
another tenant’s premises or to any other part of the Property or the Office
Park to be repaired and to compensate other tenants of the Property or other
persons or entities for Damages arising out of an Indemnified Matter. The
Indemnified Parties need not first pay any Damages to be indemnified hereunder.
Tenant’s obligations under this Section 21 shall not be released, reduced or
otherwise limited because one or more of the Indemnified Parties are or may be
actively or passively negligent with respect to an Indemnified Matter or because
an Indemnified Party is or was partially responsible for the Damages incurred.
This indemnity is intended to apply to the fullest extent permitted by
applicable law. Tenant’s obligations under this Section 21 shall survive the
expiration or termination of this Lease unless specifically waived in writing by
Landlord after said expiration or termination. In no event shall Tenant be
required to indemnify and Indemnified Party to the extent Damages are caused by
the negligent or willful and wrongful acts or omissions of such party.

 

(d) Landlord agrees to indemnify and save harmless Tenant from and against all
claims, loss, cost, damage or expense arising from any accident, bodily or
personal injury or damage occurring in the common areas on the Property, to the
extent that such accident, damage

 

37



--------------------------------------------------------------------------------

or injury results from a negligent act or omission on the part of Landlord or
Landlord’s agents or employees, occurring after the Commencement Date until the
end of the Term of this Lease. This indemnity and hold harmless agreement shall
include indemnity against all losses, costs, damages, expenses and liabilities
incurred during the Term of this Lease in connection with any such claim or
proceeding brought thereon, and the defense thereof, including, without
limitation, reasonable attorneys’ fees and costs at both the trial and appellate
levels.

 

22. Exemption of Landlord from Liability. Tenant hereby agrees that Landlord
shall not be liable for injury to Tenant’s business or any loss of income
therefrom or for loss of or damage to the merchandise, tenant improvements,
fixtures, furniture, equipment, computers, files, automobiles, or other property
of Tenant, Tenant’s employees, agents, contractors or invitees, or any other
person in or about the Property or the Office Park, nor shall Landlord be liable
for injury to the person of Tenant, Tenant’s employees, agents, contractors or
invitees, whether such damage or injury is caused by or results from any cause
whatsoever including, but not limited to, theft, criminal activity at the
Property or the Office Park, negligent security measures, bombings or bomb
scares, Hazardous Substances or Medical Waste (as defined below), fire, steam,
electricity, gas, water or rain, flooding, breakage of pipes, sprinklers,
plumbing, air conditioning or lighting fixtures, or from any other cause,
whether said damage or injury results from conditions arising upon the Premises
or upon other portions of the Property or the Office Park, or from other sources
or places, or from new construction or the repair, alteration or improvement of
any part of the Property or the Office Park, and regardless of whether the cause
of the damage or injury arises out of Landlord’s or its employees’, agents’ or
contractors’ negligent acts or omissions. Landlord shall not be liable for any
damages arising from any act or neglect of any employees, agents, contractors or
invitees of any other tenant, occupant or user of the Property or the Office
Park, nor from the failure of Landlord to enforce the provisions of the lease of
any other tenant of the Property. Tenant, as a material part of the
consideration to Landlord hereunder, hereby assumes all risk of damage to
Tenant’s property or business or injury to persons, in, upon or about the
Property or the Office Park arising from any cause, except Landlord’s gross
negligence or the gross negligence of its employees or agents, and Tenant hereby
waives all claims in respect thereof against Landlord, its employees, agents and
contractors.

 

23. Hazardous Substances.

 

23.1 Definition and Consent. The term “Hazardous Substance” as used in this
Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or affect, either by itself or in
combination with other materials expected to be on the Premises, is either: (a)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (b) regulated or monitored by any governmental entity, (c) a
basis for liability of Landlord to any governmental entity or third party under
any federal, state or local statute or common law theory or (d) defined as a
hazardous material or substance by any federal, state or local law or
regulation. Except for small quantities of ordinary office supplies such as
copier toner, liquid paper, glue, ink and common household cleaning materials,
Tenant shall not cause or permit any Hazardous Substance to be brought, kept, or
used in or about the Premises or the Office Park by Tenant, its agents,
employees, contractors or invitees.

 

38



--------------------------------------------------------------------------------

23.2 Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance, or a condition involving or resulting from
same, has come to be located in, on or under or about the Premises or the
Property, Tenant shall immediately give written notice of such fact to Landlord.
Tenant shall also immediately give Landlord (without demand by Landlord) a copy
of any statement, report, notice, registration, application, permit, license,
given to or received from, any governmental authority or private party, or
persons entering or occupying the Premises, concerning the presence, spill,
release, discharge of or exposure to, any Hazardous Substance or contamination
in, on or about the Premises or the Property.

 

23.3 Inspection; Compliance. Landlord and Landlord’s employees, agent,
contractors and lenders shall have the right to enter the Premises at any time
in the case of an emergency, and otherwise at reasonable times, for the purpose
of inspecting the condition of the Premises and for verifying compliance by
Tenant with this Section 23. Landlord shall have the right to employ experts
and/or consultants in connection with its examination of the Premises and with
respect to the installation, operation, use, monitoring, remediation,
maintenance, or removal of any Hazardous Substance on or from the Premises. The
costs and expenses of any such inspections shall be paid by the party requesting
same, unless a release, discharge or contamination, caused or materially
contributed to by Tenant, is found to exist or be imminent, or unless the
inspection is requested or ordered by governmental authority as the result of
any such existing or imminent release, discharge or contamination. In any such
case, Tenant shall upon request reimburse Landlord for the actual out-of-pocket
costs and expenses of such inspection.

 

24. Medical Waste.

 

24.1 Definition. The term “Medical Waste” shall mean the types of waste so
described in any federal, state or local laws, rules and regulations and any
similar type of waste. Unless specifically permitted by Section 6 of this Lease
to use the Premises for medical office uses, Tenant shall not cause or permit
any Medical Waste to be brought, generated, kept or used in or about the
Premises or the Property by Tenant, its employees, agents, contractors or
invitees.

 

24.2 Inspection; Compliance. Landlord and Landlord’s employees, agents,
contractors and lenders shall have the right to enter the Premises at any time
in the case of an emergency, and otherwise at reasonable times, for the purpose
of verifying compliance by Tenant with this Section 24. Landlord shall have the
right to employ experts and/or consultants in connection with its examination of
the Premises and with respect to any generation and disposal of Medical Waste on
or from the Premises. The cost and expenses of any such inspection shall be paid
by Landlord, unless it is determined that Tenant is not disposing of its Medical
Waste in a manner permitted by applicable law, in which case Tenant shall
immediately reimburse Landlord for the cost of such inspection.

 

24.3 No Limitation. The provisions of this Section 24 shall not limit in any way
the provisions of Section 23.

 

25. Tenant Improvements. Tenant acknowledges and agrees that Landlord shall not
be obligated to construct any tenant improvements on behalf of Tenant unless a
work letter

 

39



--------------------------------------------------------------------------------

agreement (the “Work Letter”) is attached to this Lease as an exhibit and the
Work Letter is fully completed and executed by Landlord. If a space plan is
attached to the Work Letter, the space plan shall not be binding on Landlord
unless separately initialed by Landlord. Except as set forth in a Work Letter,
it is specifically understood and agreed that Landlord has no obligation and has
made no promises to alter, remodel, improve, renovate, repair or decorate the
Premises, the Property, or any part thereof, or to provide any allowance for
such purposes, and that no representations respecting the condition of the
Premises, Property or the Office Park have been made by Landlord to Tenant.

 

26. Subordination and Rights of Mortgagees.

 

26.1 Effect of Subordination. This Lease, upon Landlord’s written election,
shall be subject and subordinate to any ground lease, mortgage, deed of trust,
or any other hypothecation or security interest (any of the foregoing, a
“Mortgage”) now or hereafter made of or with respect to or placed on all or any
part of the Property and to any and all advances made on the security thereof
and to all renewals, modifications, consolidations, replacements and extensions
thereof. If any Holder shall elect to have this Lease prior to the lien of its
Mortgage and shall give written notice thereof to Tenant, this Lease shall be
deemed prior to such Mortgage, whether this Lease are dated prior or subsequent
to the date of said Mortgage or the date of recording thereof. In the event of
the foreclosure of a Mortgage, or a deed in lieu of foreclosure of a Mortgage,
or exercise of any similar remedy by a Holder, the new owner of the Property as
a result of such exercise shall not (a) be liable far any act or omission of any
prior landlord or with respect to events occurring prior to its acquisition of
title, (b) be liable for the breach of this Lease by any prior landlord, (c) be
subject to any offsets or defenses which Tenant may have against the prior
landlord or (d) be liable to Tenant for the return of its security deposit,
unless actually delivered to such Holder. At the request of any such new owner,
Tenant shall attorn to such new owner. Landlord represents that as of the date
hereof, there is no mortgage encumbering the Building.

 

26.2 Execution of Documents. If the Holder of any mortgage granted after the
date hereof elects to make this Lease subordinate as aforesaid, then upon the
written request of Tenant, Landlord agrees to use all reasonable efforts to
obtain the Holder’s written agreement on its then standard form that, in the
event that the Holder shall succeed to the interests of Landlord hereunder
pursuant to such mortgage, so long as no Event of Default exists hereunder,
Tenant’s right to possession of the Premises shall not be disturbed and Tenant’s
other rights hereunder shall not be adversely affected by any foreclosure of
such mortgage or encumbrance or by termination of such ground lease. For
purposes hereof, the term “all reasonable efforts” shall not include the payment
of any sum of money or the consent to less favorable terms and conditions with
respect to the obligations or indebtedness secured or created by such mortgage,
ground lease or encumbrance. In the event that, despite such reasonable efforts,
Landlord is unable to obtain such an agreement, then this Lease shall be
subordinate as aforesaid. Tenant agrees to execute and acknowledge any documents
Landlord reasonably requests that Tenant execute to effectuate an attornment, a
subordination, or to make this Lease granted herein prior to the lien of any
Mortgage, as the case may be, including, without limitation, any subordination
non-disturbance attornment agreement (“SNDA”) required by any Mortgagee.
Tenant’s failure to execute such documents within ten (10) business days after
written demand shall constitute a material default by Tenant hereunder.

 

40



--------------------------------------------------------------------------------

26.3 Assignment to Mortgagee. With reference to any assignment by Landlord of
Landlord’s interest in this Lease, or the rents payable hereunder, conditional
in nature or otherwise, which assignment is made to the Holder of a Mortgage on
property which includes the Premises, Tenant agrees that the execution thereof
by Landlord, and the acceptance thereof by the Holder of such Mortgage shall
never be treated as an assumption by such Holder of any of the obligations of
Landlord hereunder unless such Holder shall, by notice sent to Tenant,
specifically otherwise elect and, except as aforesaid, such Holder shall be
treated as having assumed Landlord’s obligations hereunder only upon foreclosure
of such holder’s Mortgage and the taking of possession of the Premises.

 

26.4 Sale Leaseback. In no event shall the acquisition of Landlord’s interest in
the Property by a purchaser which, simultaneously therewith, leases Landlord’s
entire interest in the Property back to the seller thereof be treated as an
assumption, by operation of law or otherwise, of Landlord’s obligations
hereunder, but Tenant shall look solely to such seller-lessee, and its
successors from time to time in title, for performance of Landlord’s obligations
hereunder. For all purposes, such seller-lessee, and its successors in title,
shall be the Landlord hereunder unless and until Landlord’s position shall have
been assumed by such purchaser-lessor.

 

26.5 Cure by Mortgagee. The curing of any default of Landlord’s under this Lease
by any Holder shall be treated as performance by Landlord.

 

27. Option to Extend.

 

27.1 Tenant’s Right. Provided that, at the time of such exercise, (i) there
exists no Event of Default; (ii) Tenant has not assigned this Lease or sublet
all or any portion of the Premises (other than to any entity described in the
last sentence of Section 12.1 hereof); and (iii) this Lease is still in full
force and effect, Tenant shall have the right to extend the Term of this Lease
for one extended term (the “Extended Term”) of five (5) years. The Extended Term
shall commence on the day immediately following the expiration date of the
Initial Term, and shall end on the day immediately preceding the fifth
anniversary of the first day of the Extended Term. If Tenant so requests in
writing, not sooner than the first day of the twelfth (12th) calendar month
prior to the Expiration Date, Landlord shall, within thirty (30) days, advise
Tenant of Landlord’s then good faith determination of what the Fair Market
Rental Value of the Premises would be as of the Determination Date (as such
terms are defined in Section 27.2). Tenant shall exercise such option to extend
by giving written notice to Landlord not later than nine (9) months prior to the
expiration of the Initial Term. The giving of such notice by Tenant shall
automatically extend the Term of this Lease for the Extended Term and no
instrument of renewal need be executed. If Tenant shall have requested, and
Landlord shall have given, Landlord’s good faith determination as aforesaid, and
if Tenant subsequently exercises its option to extend, Tenant shall be deemed to
have accepted Landlord’s determination unless at the time of exercise, Tenant
advises Landlord that Tenant does not accept the same as the Fair Market Rental
Value. In the event that Tenant fails to give such notice to Landlord, this
Lease shall automatically terminate at the end of the Initial Term, and Tenant
shall have no further option to extend the Term of this Lease, it being agreed
that time shall be of the essence in the giving of such notice. The Extended
Term shall be on all the terms and conditions of this Lease, except that the
Base Rent for the Extended Term shall be determined pursuant to Section 27.2
hereof.

 

41



--------------------------------------------------------------------------------

27.2 Rental Etc.

 

(a) The annual Base Rent for each year of the Extended Term shall be the Fair
Market Rental Value of the Premises (exclusive of the cost of supplying Tenant
electricity, if and to the extent the same is paid separately by Tenant) as of
the commencement of the Extended Term (the “Determination Date”). The term “Fair
Market Rental Value” shall mean the annual fixed rent that a willing tenant
would pay and a willing landlord would accept, each acting in its own best
interest and without duress, in an arms-length lease of the Premises as of the
Determination Date. If Landlord and Tenant shall fail to agree upon the Fair
Market Rental Value within six (6) months before the Determination Date, then
Landlord and Tenant each shall give notice (a “Determination Notice”) to the
other setting forth their respective determinations of the Fair Market Rental
Value, and, subject to the provisions of paragraph (b) below, either party may
apply to the American Arbitration Association or any successor thereto for the
designation of an arbitrator satisfactory to both parties to render a final
determination of the Fair Market Rental Value. In such event, Landlord shall not
be bound by any good faith estimate given under Section 27.1. The fair market
rental value shall then be determined by arbitration in accordance with the
commercial arbitration rules of the American Arbitration Association, except
that there shall be only one arbitrator, who shall have had at least ten (10)
years’ experience as a real estate broker or appraiser in the greater Route
128/Metrowest area. The arbitrator shall conduct such hearings and
investigations as the arbitrator shall deem appropriate and shall, within thirty
(30) days after having been appointed, choose one of the determinations set
forth in either Landlord’s or Tenant’s Determination Notice, and that choice by
the arbitrator shall be binding upon Landlord and Tenant. The arbitrator may
take into account factors such as (but not limited to) the then condition of the
applicable space and the level of any leasehold improvement allowances or other
inducements then normally being offered to prospective tenants. Each party shall
pay its own counsel fees and expenses, if any, in connection with any
arbitration under this paragraph (a), and the parties shall share equally all
other expenses and fees of any such arbitration. The determination rendered in
accordance with the provisions of this paragraph (a) shall be final and binding
in fixing the Fair Market Rental Value. The arbitrator shall not have the power
to add to, modify, or change any of the provisions of this Lease. In no event,
however, shall the Base Rent for any year during the Extended Term be less than
the sum of (x) the Base Rent in effect on day preceding the fifth anniversary of
the Rent Commencement Date, plus (y) amounts due under this Lease on account of
Real Property Tax increases and Operating Expense increases during the
Comparison Year immediately preceding the first year of the Extended Term.

 

(b) In the event that the determination of the Fair Market Rental Value set
forth in the Landlord’s and Tenant’s Determination Notices shall differ by less
than five percent (5%) per square foot of Premises Rentable Area per annum for
each year for which the same is being determined, then the Fair Market Rental
Value shall not be determined by arbitration, but shall instead be set by taking
the avenge of the determinations set forth in Landlord’s and Tenant’s
Determination Notices. Only if the determinations set forth in Landlord’s and
Tenant’s Determination Notices shall differ by more than 5% per square foot of
Premises Rentable area per annum for any year for which the same is being
determined shall the actual determination of Fair Market Rental Value be made by
an arbitrator as set forth in paragraph (a) above.

 

42



--------------------------------------------------------------------------------

(c) If for any reason the Fair Market Rental Value shall not have been
determined prior to the Determination Date, then, until the Fair Market Rental
Value and, accordingly, the Base Rent, shall have been finally determined,
Tenant shall pay Base Rent at the rate quoted by Landlord in Landlord’s
Determination Notice. Upon final determination of the Fair Market Rental Value,
an appropriate adjustment to the Base Rent theretofore paid by Tenant from and
after the Determination Date shall be made reflecting such final determination,
and Landlord or Tenant, as the case may be, shall promptly credit or pay,
respectively, to the other any overpayment of deficiency, as the case may be, in
the payment of Base Rent from the Determination Date to the date of such final
determination.

 

28. Landlord Reservations. Landlord shall have the right: (a) to change the name
and address of the Property or Building upon not less than ninety (90) days
prior written notice; (b) to, at Tenant’s expense, provide and install Building
standard signs and graphics on or near the door of the Premises and such
portions of the Common Areas as Landlord shall determine, in Landlord’s sole
discretion; (c) to permit any tenant the exclusive right to conduct any business
as long as such exclusive right does not conflict with any rights expressly
given herein; and (d) to place signs, notices or displays upon the roof,
interior, exterior or Common Areas of the Building. Tenant shall not use a
representation (photographic or otherwise) of the Building or the Office Park or
their name(s) in connection with Tenant’s business or suffer or permit anyone,
except in an emergency, to go upon the roof of the Building. Landlord reserves
the right to use the exterior walls of the Premises, and the area beneath,
adjacent to and above the Premises together with the right to install, use,
maintain and replace equipment, machinery, pipes, conduits and wiring through
the Premises, which serve other parts of the Property, provided that Landlord’s
use does not unreasonably interfere with Tenant’s use of the Premises.

 

29. Changes to Property. Landlord shall have the right, in Landlord’s sole
discretion, from time to time, to make changes to the size, shape, location,
number and extent of the improvements comprising the Property (hereinafter
referred to as “Changes”) including, but not limited to, the Building interior
and exterior, the Common Areas, elevators, escalators, restrooms, HVAC,
electrical systems, communication systems, fire protection and detection
systems, plumbing systems, security systems, parking control systems, driveways,
entrances, parking spaces, parking areas and landscaped areas. In connection
with the Changes, Landlord may, among other things, erect scaffolding or other
necessary structures at the Building, limit or eliminate access to portions of
the Building or Property, including portions of the Common Areas, or perform
work in the Building, which work may create noise, dust or leave debris in the
Building. Tenant hereby agrees that such Changes and Landlord’s actions in
connection with such Changes shall in no way constitute a constructive eviction
of Tenant or entitle Tenant to any abatement of rent. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Changes, nor
shall Tenant be entitled to any compensation or damages from Landlord for any
inconvenience or annoyance occasioned by such Changes or Landlord’s actions in
connection with such Changes. Landlord shall endeavor to minimize interference
with the conduct of Tenant’s business in connection with any of the foregoing.

 

30. Intentionally Omitted.

 

43



--------------------------------------------------------------------------------

31. Holding Over. If Tenant remains in possession of the Premises or any part
thereof after the expiration or earlier termination of the Term hereof, such
occupancy shall be a tenancy from month to month upon all the terms and
conditions of this Lease pertaining to the obligations of Tenant, except that
the Base Rent payable shall be the greater of (a) one hundred fifty percent
(150%) of the Base Rent payable immediately preceding the Termination Date of
this Lease or (b) one hundred twenty-five percent (125%) of the fair market Base
Rent for the Premises as of the date Tenant holds over, and all Options, if any,
shall be deemed terminated and be of no further effect. If Tenant remains in
possession of the Premises or any part thereof for more than sixty (60) days
after the expiration of the Term hereof without Landlord’s consent, Tenant may,
at Landlord’s option, be treated as a tenant at sufferance or a trespasser, and
Tenant shall be liable to Landlord for use and occupancy charges equal to three
hundred percent (300%) of the Base Rent payable immediately preceding the
Termination Date of this Lease, plus all other amounts otherwise payable by
Tenant under this Lease as though it continued in effect. Nothing contained
herein shall be construed to constitute Landlord’s consent to Tenant holding
over at the expiration or earlier termination of the Lease term or to give
Tenant the right to hold over after the expiration or earlier termination of the
Lease term. Tenant hereby agrees to indemnify, hold harmless and defend Landlord
from any cost, loss, claim or liability (including attorneys’ fees) Landlord may
incur as a result of Tenant’s failure to surrender possession of the Premises to
Landlord upon the termination of this Lease.

 

32. Landlord’s Access.

 

32.1 Access. Landlord and Landlord’s agents, contractors and employees shall
have the right to enter the Premises at reasonable times for the purpose of
inspecting the Premises, performing any services required of Landlord, showing
the Premises to prospective purchasers, leaders, or tenants, undertaking safety
measures and making alterations, repairs, improvements or additions to the
Premises or to the Office Park. In the event of an emergency, Landlord may gain
access to the Premises by any reasonable means, and Landlord shall not be liable
to Tenant for damage to the Premises or to Tenant’s property resulting from such
access. Landlord may at any time place on or about the Building for sale or for
lease signs and Landlord may at any time during the last one hundred twenty
(120) days of the term hereof place on or about the Premises for lease signs.

 

32.2 Keys. Landlord shall have the right to retain keys and electric codes or
card keys to the locks, card key access systems and other security systems on
the entry doors to the Premises and all interior doors at the Premises. At
Landlord’s option, Landlord may require Tenant to obtain all keys to door locks
at the Premises from Landlord’s engineering staff or Landlord’s locksmith and to
only use Landlord’s engineering staff or Landlord’s locksmith to change locks at
the Premises. Tenant shall pay Landlord’s or its locksmith’s standard charge for
all keys and other services obtained from Landlord’s engineering staff or
locksmith.

 

33. Security Measures. Tenant hereby acknowledges that Landlord shall have no
obligation whatsoever to provide guard service or other security measures for
the benefit of the Premises or the Property, and Landlord shall have no
liability to Tenant due to its failure to provide such services. Tenant assumes
all responsibility for the protection of Tenant, its agents, employees,
contractors and invitees and the property of Tenant and of Tenant’s agents,
employees, contractors and invitees from acts of third parties. Nothing herein
contained shall prevent

 

44



--------------------------------------------------------------------------------

Landlord, at Landlord’s sole option, from implementing security measures for the
Property or any part thereof, in which event Tenant shall participate in such
security measures and the cost thereof shall be included within the definition
of Operating Expenses, and Landlord shall have no liability to Tenant or its
agents, employees, contractors and invitees arising out of Landlord’s negligent
provision of security measures. Landlord shall have the right, but not the
obligation, to require all persons entering or leaving the Property to identify
themselves to a security guard and to reasonably establish that such person
should be permitted access to the Property.

 

34. Easements. Landlord reserves to itself the right, from time to time, to
grant such easements, rights and dedications that Landlord deems necessary or
desirable, and to cause the recordation of parcel maps and restrictions, so long
as such easements, rights, dedications, maps and restrictions do not
unreasonably interfere with the use of the Premises by Tenant. Tenant shall sign
any of the aforementioned documents within ten (10) days after Landlord’s
request and Tenant’s failure to do so shall constitute a material default by
Tenant. The obstruction of Tenant’s view, air, or light by any structure erected
in the vicinity of the Building, whether by Landlord or third parties, shall in
no way affect this Lease or impose any liability upon Landlord.

 

35. Transportation Management. Tenant shall fully comply at its sole expense
with all present or future programs implemented or required by any governmental
or quasi-governmental entity or Landlord to manage parking, transportation, air
pollution, or traffic in and around the Property or the metropolitan area in
which the Property is located.

 

36. Severability. The invalidity of any provision of this Lease as determined by
a court of competent jurisdiction shall in no way affect the validity of any
other provision hereof.

 

37. Time of Essence. Time is of the essence with respect to each of the
obligations to be performed by Tenant under this Lease.

 

38. Definition of Additional Rent. All monetary obligations of Tenant to
Landlord under the terms of this Lease, including, but not limited to, Base
Rent, Tenant’s Share of Operating Expenses and Tenant’s Share of Real Property
Tax increases, shall be deemed to be rent.

 

39. Incorporation of Prior Agreements. This Lease and the attachments listed in
Section 1.17 contain all agreements of the parties with respect to the lease of
the Premises and any other matter mentioned herein. No prior or contemporaneous
agreement or understanding pertaining to any such matter shall be effective.
Except as otherwise stated in this Lease, Tenant hereby acknowledges that no
real estate broker nor Landlord or any employee or agents of any of said persons
has made any oral or written warranties or representations to Tenant concerning
the condition or use by Tenant of the Premises or the Property or concerning any
other matter addressed by this Lease.

 

40. Amendments. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification.

 

41. Notices. All notices required or permitted by this Lease shall be in writing
and may be delivered (a) in person (by hand, by messenger or by courier
service), (b) by U.S. Postal Service certified mail, return receipt requested,
or (c) by U.S. Postal Service Express Mail, Federal Express or other nationally
recognized overnight courier, and shall be deemed sufficiently given

 

45



--------------------------------------------------------------------------------

if served in a manner specified in this Section 41. Any notice permitted or
required hereunder, and any notice to pay rent or quit or similar notice, shall
be deemed personally delivered to Tenant on the date the notice is personally
delivered to any employee of Tenant at the Premises. The addresses set forth in
Section 1.22 of this Lease shall be the address of each party for notice
purposes. Landlord or Tenant may by written notice to the other specify a
different address for notice purposes. A copy of all notices required or
permitted to be given to either party hereunder shall be concurrently
transmitted to such party or parties at such addresses as such other party may
from time to time hereinafter designate by written notice to the other party.
Any notice sent by certified mail, return receipt requested, shall be deemed
given three (3) days after deposited with the U.S. Postal Service. Notices
delivered by U.S. Express Mail, Federal Express or other nationally recognized
courier shall be deemed given on the date delivered by the carrier or the date
delivery is refused at the appropriate party’s address for notice purposes. If
notice is received on Saturday, Sunday or a legal holiday, it shall be deemed
received on the next business day. Nothing contained herein shall be construed
to limit Landlord’s right to serve any notice to pay rent or quit or similar
notice by any method permitted by applicable law, and any such notice shall be
effective if served in accordance with any method permitted by applicable law
whether or not the requirements of this Section 41 have been met.

 

42. Waivers. No waiver by Landlord of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Tenant of
the same or any other provision. Landlord’s consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act by Tenant. The acceptance of rent hereunder by
Landlord shall not be a waiver of any preceding breach by Tenant of any
provision hereof, other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent. No acceptance by Landlord of partial payment of
any sum due from Tenant shall be deemed a waiver by Landlord of its right to
receive the full amount due, nor shall any endorsement or statement on any cheek
or accompanying letter from Tenant be deemed an accord and satisfaction. Tenant
hereby waives for Tenant and all those claiming under Tenant all rights now or
hereafter existing to redeem by order or judgment of any court or by legal
process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease or to otherwise obtain relief from the forfeiture or
termination of the Lease.

 

43. Covenants. This Lease shall be construed as though Landlord’s covenants
contained herein are independent and not dependent and, to the extent permitted
by applicable law, Tenant hereby waives the benefit of any statute or other law
to the contrary. Tenant agrees that Tenant shall not have any right to terminate
this Lease on account of any default or breach by Landlord of its obligations
hereunder, and that Tenant’s remedies in the case of such a default or breach
shall be limited to an action against Landlord for damages. All provisions of
this Lease to be observed or performed by Tenant are both covenants and
conditions.

 

44. Binding Effect; Choice of Law. Subject to any provision hereof restricting
assignment or subletting by Tenant, this Lease shall bind the parties, their
heirs, personal representatives, successors and assigns. This Lease shall be
governed by the laws of the state in which the Property is located and any
litigation concerning this Lease between the parties hereto shall be initiated
in the county in which the Property is located.

 

46



--------------------------------------------------------------------------------

45. Attorneys’ Fees. If Landlord or Tenant brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing party in any such action, or
appeal thereon, shall be entitled to its reasonable attorneys’ fees and court
costs to be paid by the losing party as fixed by the court in the same or
separate suit, and whether or not such action is pursued to decision or
judgment. The attorneys’ fee award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
and court costs reasonably incurred in good faith. Landlord shall be entitled to
reasonable attorneys’ fees and all other costs and expenses incurred in the
preparation and service of notices of default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such default. Landlord and Tenant agree that attorneys’ fees incurred with
respect to defaults and bankruptcy are actual pecuniary losses within the
meaning of Section 365(b)(1)(B) of the Bankruptcy Code or any successor statute.

 

46. Auctions. Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas.
The holding of any auction on the Premises or Common Areas in violation of this
Section 46 shall constitute a material default hereunder.

 

47. Signs. Tenant shall not place any sign upon the Premises (including on the
inside or the outside of the doors or windows of the Premises) or the Building
without Landlord’s prior written consent, which consent may be given or withheld
in Landlord’s sole discretion. Landlord shall provide, at Landlord’s cost and
expense (except as provided below), building standard tenant signage on the
directory located in the lobby of the Building, the elevator lobby and at the
entrance to the Premises for Tenant prior to the Commencement Date. Landlord
shall maintain such signage during the Term hereof. Landlord shall have the
right to place any sign it deems appropriate on any portion of the Building or
the Property except the interior of the Premises and the inside or the outside
of the doors or windows of the Premises. Any sign Landlord permits Tenant to
place upon the Premises shall be maintained by Tenant, at Tenant’s sole expense.
Notwithstanding the foregoing, the cost of any subsequent modifications thereto
shall be paid by Tenant, at Tenant’s sole expense.

 

48. Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, or a termination by Landlord, shall not result in
the merger of Landlord’s and Tenant’s estates, and shall, at the option of
Landlord, terminate all or any existing subtenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.

 

49. Quiet Possession. Provided Tenant is not in default hereunder, and subject
to the rights of any lender, Tenant shall have quiet possession of the Premises
for the entire term hereof subject to all of the provisions of this Lease.

 

50. Authority. If Tenant is a corporation, trust, limited liability company or
general or limited partnership, Tenant, and each individual executing this Lease
on behalf of such entity, represents and warrants that such individual is duly
authorized to execute and deliver this Lease on behalf of said entity, that said
entity is duly authorized to enter into this Lease, and that this Lease is
enforceable against said entity in accordance with its terms. If Tenant is a
corporation, trust, limited liability company or partnership, Tenant shall
deliver to Landlord upon demand evidence of such authority satisfactory to
Landlord.

 

47



--------------------------------------------------------------------------------

51. Conflict. Except as otherwise provided herein to the contrary, any conflict
between the printed provisions, exhibits, addenda or riders of this Lease and
the typewritten or handwritten provisions, if any, shall be controlled by the
typewritten or handwritten provisions.

 

52. Multiple Parties. If more than one person or entity is named as Tenant
herein, the obligations of Tenant shall be the joint and several
responsibilities of all persons or entities named herein as Tenant. Service of a
notice in accordance with Section 41 on one Tenant shall be deemed service of
notice on all Tenants.

 

53. Interpretation. This Lease shall be interpreted as if it was prepared by
both parties and ambiguities shall not be resolved in favor of Tenant because
all or a portion of this Lease was prepared by Landlord. The captions contained
in this Lease are for convenience only and shall not be deemed to limit or alter
the meaning of this Lease. As used in this Lease the words tenant and landlord
include the plural as well as the singular. Words used in the neuter gender
include the masculine and feminine gender.

 

54. Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant. Either Landlord or
Tenant shall have the right to record a notice of this Lease, and the other
party shall execute, acknowledge and deliver to the party requesting same for
recording any such notice.

 

55. Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

 

56. Rules and Regulations. Tenant agrees to abide by and conform to the Rules
and to cause its employees, suppliers, customers and invitees to so abide and
conform. Landlord shall have the right, from time to time, to modify, amend and
enforce the Rules in a non-discriminatory manner, Landlord shall not be
responsible to Tenant for the failure of other persons including, but not
limited to, other tenants, their agents, employees and invitees to comply with
the Rules.

 

57. Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Building or the Property as Landlord in its sole discretion
shall determine, and Tenant is not relying on any representation that any
specific tenant or number pf tenants will occupy the Building or the Property.

 

58. Intentionally Omitted.

 

59. Intentionally Omitted.

 

60. Attachments. The items listed in Section 1.21 are a part of this Lease and
are incorporated herein by this reference.

 

48



--------------------------------------------------------------------------------

61. Costs Related to Tenant Requests. Tenant shall reimburse Landlord promptly
upon request for the costs and expenses incurred by Landlord as a result of any
Tenant request, including, for example, legal fees and expenses incurred to
review an assignment or subletting (up to $1,000 per request) or architectural
and engineering fees incurred to review a proposed alteration by Tenant.

 

62. Confidentiality. Tenant acknowledges and agrees that the terms of this Lease
are confidential and constitute propriety information of Landlord. Disclosure of
the terms hereof could adversely affect the ability of Landlord to negotiate
other leases with respect to the Office Park and may impair Landlord’s
relationship with other tenants of the Office Park. Tenant agrees that it and
its partners, officers, directors, employees, brokers, accountants, lenders and
attorneys, if any, shall not disclose the terms and conditions of this Lease to
any other person or entity without the prior written consent of Landlord which
may be given or withheld by Landlord, in Landlord’s sole discretion. Landlord
shall have the right to seek specific performance of this provision and to seek
injunctive relief to prevent any breach or continued breach hereof by Tenant.

 

63. Waiver Of Jury Trial. LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT. LANDLORD AND
TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND
EACH TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW
THEIR INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT
THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY
REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND TENANT WITH
RESPECT TO THE PREMISES. TENANT ACKNOWLEDGES THAT IT HAS BEEN GIVEN THE
OPPORTUNITY TO HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL PRIOR TO ITS
EXECUTION. PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD’S AGENT AND
SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE
THE PREMISES TO TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE
PREMISES. THIS LEASE SHALL BECOME BINDING UPON LANDLORD ONLY WHEN FULLY EXECUTED
BY BOTH PARTIES AND WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED ORIGINAL OF
THIS LEASE TO TENANT.

 

64. Access To Premises. Tenant shall have access to the Premises 24 hours a day,
7 days per week, but such access shall always be subject to reasonable rules and
regulations from time to time established for the Building by Landlord (and
shall be subject to interruption due to causes beyond Landlord’s reasonable
control).

 

49



--------------------------------------------------------------------------------

Balance of Page Intentionally Left Blank

 

50



--------------------------------------------------------------------------------

WITNESS the execution hereof as a sealed instrument as of the date first above
written.

 

LANDLORD

THE REALTY ASSOCIATES FUND III

By:

 

Realty Associates Fund III GP Limited

Partnership, its sole general partner

By:

 

Realty Associates Fund III, LLC, its

sole general partner

By:

 

Realty Associates Fund III Trust, its

sole general partner

By:

 

/s/ James P. Knowles

--------------------------------------------------------------------------------

Name:

 

James P. Knowles

Title:

 

Regional Director

TENANT

OXiGENE, INC.

By:

 

/s/ Frederick W. Driscoll

--------------------------------------------------------------------------------

Name:

 

Frederick W. Driscoll

Title:

 

President & CEO

 

51



--------------------------------------------------------------------------------

EXHIBIT A

 

PREMISES

 

52



--------------------------------------------------------------------------------

LOGO [g46897premises.jpg]

 

53



--------------------------------------------------------------------------------

EXHIBIT B

 

VERIFICATION LETTER

 

                    , 200        

 

[Name of Contact]

[Name of Tenant]

 

RE: [Name of Tenant]

 

       [Premises Rentable Area and Floor]

 

Dear [Name of Contact]:

 

Reference is made to that certain Lease, dated as of                     ,
200    , between THE REALTY ASSOCIATES FUND III, as Landlord and
                        as Tenant, with respect to approximately             
square feet of space on the              floor of 230 Third Avenue, Waltham,
Massachusetts. In accordance with Section 3.1 of the Lease, this is to confirm
that the Commencement Date of the term of such Lease occurred on
                    , and that the Term of such Lease shall expire on
                    , 200    . This will also confirm that any work to have been
performed by Landlord to prepare the premises for Tenant’s occupancy has been
performed, and that the Tenant has taken occupancy and possession of the
Premises. If the foregoing is in accordance with your understanding, would you
kindly execute this letter in the space provided below, and return the same to
us for execution by Landlord, whereupon it will become a binding agreement
between us.

 

Very truly yours,

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Accepted and Agreed:

 

[Name of Tenant]

 

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Date:

   

 

54



--------------------------------------------------------------------------------

EXHIBIT C

 

RULES AND REGULATIONS

 

GENERAL RULES

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations.

 

1. Tenant shall not alter any locks or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.

 

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises. Tenant shall assume any
and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.

 

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building except during the Building’s normal hours of business as
defined in Section 11.4 of the Lease. Tenant, its employees and agents must be
sure that the doors to the Building are securely closed and locked when leaving
the Premises if it is after the normal hours of business of the Building.
Tenant, its employees, agents or any other persons entering or leaving the
Building at any time when it is so locked, or any time when it is considered to
be after normal business hours for the Building, may be required to sign the
Building register. Access to the Building or the Property may be refused unless
the person seeking access has proper identification or has a previously received
authorization for access to the Building or the Property. Landlord and its
agents shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building or the Property of any person. In
case of invasion, mob, riot, public excitement, or other commotion, Landlord
reserves the right to prevent access to the Building or the Property during the
continuance thereof by any means it deems appropriate for the safety and
protection of life and property.

 

4. Landlord reserves the tight, in Landlord’s sole and absolute discretion, to
close or limit access to the Building, the Property and/or the Premises, from
time to time, due to the failure of utilities, due to damage to the Building,
the Property and/or the Premises, to ensure the safety of persons or property or
due to government order or directive, and Tenant agrees to immediately comply
with any such decision by Landlord. If Landlord closes or limits access to the
Building, the Property and/or the Premises for the reasons described above,
Landlord’s actions shall not constitute a breach of the Lease.

 

5. No furniture, freight or equipment of any kind shall be brought into the
Building without Landlord’s prior authorization. All moving activity into or out
of the Building shall be scheduled with Landlord and done only at such time and
in such manner as Landlord designates. Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building. Safes and other heavy objects shall, if considered
necessary by

 

55



--------------------------------------------------------------------------------

Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight, and Tenant shall be solely responsible for the cost of
installing all supports. Landlord will not be responsible for loss of or damage
to any such safe or property in any case. Any damage to any part of the Building
or the Property, its contents, occupants or visitors by moving or maintaining
any such safe or other property shall be the sole responsibility and expense of
Tenant.

 

6. The requirements of Tenant will be attended to only upon application at the
management office for the Building or at such office location designated by
Landlord. Tenant shall not ask employees of Landlord to do anything outside
their regular duties without special authorization from Landlord.

 

7. Tenant shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate with Landlord and its agents to prevent the same. Tenant,
its employees and agents shall not loiter in or on the enhances, corridors,
sidewalks, lobbies, halls, stairways, elevators, or any Common Areas for the
purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises. Smoking shall not be permitted in the Common Areas.

 

8. The toilet rooms, urinals and wash bowls shall not be used for any purpose
other than that for which they were constructed, and no foreign substance of any
kind whatsoever shall be thrown therein. The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the tenant
who, or whose employees or agents, shall have caused it.

 

9. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord. All vendors or other persons visiting
the Premises shall be subject to the reasonable control of Landlord. Tenant
shall not permit its vendors or other persons visiting the Premises to solicit
other tenants of the Building.

 

10. Tenant shall not use or keep in or on the Premises or the Building any
kerosene, gasoline or other inflammable or combustible fluid or material. Tenant
shall not bring into or keep within the Premises or the Building any animals,
birds, bicycles or other vehicles.

 

11. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors, or vibrations, or to
otherwise interfere in any way with the use of the Building or the Property by
other tenants.

 

12. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for loading or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ Laboratory approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors of Tenant, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.

 

56



--------------------------------------------------------------------------------

13. Landlord shall have the right to reasonably approve where and how telephone
wires are to be introduced to the Premises. No boring or cutting for wires shall
be allowed without the consent of Landlord. The location of telephone call boxes
and other office equipment affixed to the Premises shall be subject to the
approval of Landlord. Tenant shall not mark, drive nails or screws, or drill
into the partitions, woodwork or plaster contained in the Premises or in any way
deface the Premises or any part thereof without Landlord’s prior written
consent. Tenant shall not install any radio or television antenna, satellite
dish, loudspeaker or other device on the roof or exterior walls of the Building.
Tenant shall not interfere with broadcasting or reception from or in the
Building or elsewhere.

 

14. Landlord reserves the right to exclude or expel from the Property any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

 

15. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall not without the prior written
consent of Landlord use any method of heating or air conditioning other than
that supplied by Landlord. Tenant shall not use electric fans or space heaters
in the Premises.

 

16. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash from the Building without
violation of any law or ordinance governing such disposal. All trash, garbage
and refuse disposal shall be made only through entry-ways and elevators provided
for such purposes at such times as Landlord shall designate.

 

17. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

18. No awnings or other projection shall be attached to the outside walls or
windows of the Building by Tenant. No curtains, blinds, shades or screens shall
be attached to or hung in any window or door of the Premises without the prior
written consent of Landlord. Landlord shall have the right to require tenant to
use Landlord’s standard curtains or window coverings. Tenant shall not place any
signs in the windows of the Premises or the Building. All electrical ceiling
fixtures hung in the Premises must be fluorescent and/or of a quality, type,
design and bulb color approved by Landlord. Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises. The skylights, windows, and doors that
reflect or admit light and air into the hails, passageways or other public
places in the Building shall not be covered or obstructed by Tenant, nor shall
any bottles, parcels or other articles be placed on the window sills.

 

57



--------------------------------------------------------------------------------

19. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises unless otherwise agreed to in
writing by Landlord. Except with the prior written consent of Landlord, no
person or persons other than those approved by Landlord shall be permitted to
enter the Building for the purpose of cleaning same. Landlord shall in no way be
responsible to Tenant for any loss of property on the Premises, however
occurring, or for any damage done to the effects of Tenant or any of its
employees or other persons by the janitor of Landlord. Landlord shall not be
obligated to notify Tenant of the times at which the janitorial staff will enter
the Premises, and Tenant hereby authorizes the janitorial staff to enter the
Premises at any time, without notice. Janitor service shall include ordinary
dusting and cleaning by the janitor assigned to such work and shall not include
cleaning of carpets or rugs, except normal vacuuming, or moving of furniture and
other special services. Window cleaning shall be done only by Landlord at
reasonable intervals and as Landlord deems necessary.

 

20. Tenant acknowledges that the local fire department has previously required
Landlord to participate in a fire and emergency preparedness program or may
require Landlord and/or Tenant to participate in such a program in the future.
Tenant agrees to take all actions necessary to comply with the requirements of
such a program including, but not limited to, designating certain employees as
“fire wardens” and requiring them to attend any necessary classes and meetings
and to perform any required functions.

 

PARKING RULES

 

1. Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles or minivans. Tenant and its employees shall park
automobiles within the lines of the parking spaces.

 

2. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities. Users of the parking area will obey all posted
signs and park only in the areas designated for vehicle parking.

 

3. Parking stickers, parking cards and other identification devices shall be the
property of Landlord and shall be returned to Landlord by the holder thereof
upon termination of the holder’s parking privileges. Landlord may require Tenant
and each of its employees to give Landlord a deposit when a parking card or
other parking device is issued. Landlord shall not be obligated to return the
deposit unless and until the parking card or other device is returned to
Landlord. Tenant will pay such replacement charges as is reasonably established
by Landlord for the loss of such devices. Loss or theft of parking
identification stickers or devices from automobiles must be reported to the
parking operator immediately. Any parking identification stickers or devices
reported lost or stolen found on any unauthorized car will be confiscated and
the illegal holder will be subject to prosecution.

 

4. Landlord reserves the right to relocate all or a part of parking spaces
within the parking area and/or to reasonably adjacent off site locations(s), and
to allocate them between compact and standard size and tandem spaces, as tong as
the same complies with applicable laws, ordinances and regulations.

 

58



--------------------------------------------------------------------------------

5. Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Landlord will not be responsible for any
damage to vehicles, injury to persons or loss of property, all of which risks
are assumed by the party using the parking area.

 

6. Validation of visitor parking, if established, will be permissible only by
such method or methods as Landlord may establish at rates determined by
Landlord, in Landlord’s sole discretion. Only persons visiting Tenant at the
Premises shall be permitted by Tenant to use the Property’s visitor parking
facilities.

 

7. The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.

 

8. Tenant shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements. Parking area managers or attendants, if any, are not authorized to
make or allow any exceptions to these Parking Rules and Regulations. Landlord
reserves the right to terminate parking rights for any person or entity that
willfully refuses to comply with these rules and regulations.

 

9. Every driver is required to park his own car. Where there are tandem spaces,
the first car shall pull all the way to the front of the space leaving room for
a second car to park behind the first car. The driver parking behind the first
car must leave his key with the parking attendant. Failure to do so shall
subject the driver of the second car to a Fifty Dollar ($50.00) fine. Refusal of
the driver to leave his key when parking in a tandem space shall be cause for
termination of the right to park in the parking facilities. The parking
operator, or his employees or agents, shall be authorized to move cars that are
parked in tandem should it be necessary for the operation of the garage. Tenant
agrees that all responsibility for damage to cars or the theft of or from cars
is assumed by the driver, and further agrees that Tenant will hold Landlord
harmless for any such damages or theft.

 

10. Any vehicle parked by Tenant, its employees, contractors or visitors in a
reserved parking space or in any area of the parking area that is not designated
for the parking of such a vehicle may, at Landlord’s option, and without notice
or demand, be towed away by any towing company selected by Landlord, and the
cost of such towing shall be paid for by Tenant and/or the driver of said
vehicle.

 

11. Any vehicle parked by Tenant, its employees, contractors or visitors in a
reserved parking space or in any area of the parking area that is not designated
for the parking of such a vehicle may, at Landlord’s option, and without notice
or demand, be towed away by any towing company selected by Landlord, and the
cost of such towing shall be paid for by Tenant and/or the driver of said
vehicle.

 

12. At Landlord’s request, Tenant shall provide Landlord with a list which
includes the name of each person using the parking facilities based on Tenant’s
parking rights under this Lease and the license plate number of the vehicle
being used by that person. Tenant shall provide Landlord with an updated list
within five (5) days after any part of the list becomes inaccurate.

 

59



--------------------------------------------------------------------------------

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s reasonable judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Property, and
for the preservation of good order therein, as well as for the convenience of
other occupants and tenants therein. Landlord may waive any one or more of these
Rules and Regulations for the benefit of any particular tenant, but no such
waiver by Landlord shall be construed as a waiver of such Rules and Regulations
in favor of any other tenant, nor prevent Landlord from thereafter enforcing any
such Rules or Regulations against any or all tenants of the Property. Tenant
shall be deemed to have read these Rules and Regulations and to have agreed to
abide by them as a condition of its occupancy of the Premises.

 

60



--------------------------------------------------------------------------------

EXHIBIT D

 

WORK LETTER AGREEMENT

 

(Build-to-Suit With Space Plan Attached Before Execution of Lease)

 

This Work Letter Agreement (“Agreement”), dated for reference purposes only July
        , 2003, is entered into by and between THE REALTY ASSOCIATES FUND III,
L.P. (“Landlord”) and OXiGENE, INC. (“Tenant”). Concurrently with the execution
of this Agreement, Landlord and Tenant have entered into an Office Lease of even
date herewith (the “Lease”) covering certain premises (the “Premises”) more
particularly described in Exhibit “A” attached to the Lease. In consideration of
the mutual covenants hereinafter contained, Landlord and Tenant hereby agree:

 

  A. Landlord’s work to the Premise shall be limited to the buildout of the
Premises as per the attached Space Plan defined below, utilizing building
standard materials.

 

1. Tenant Improvement Coordinator. Within three (3) days after this Agreement is
executed by Landlord and Tenant, Landlord and Tenant shall each designate in
writing the name of one person who shall be that party’s tenant improvement
representative. All communication concerning the tenant improvements shall be
directed to the appropriate party’s tenant improvement representative. Tenant
shall not have the right or authority to instruct Landlord’s contractor to take
any action. Any action Tenant desires Landlord’s contractor to take shall be
communicated by Tenant to Landlord’s tenant improvement representative, and
Landlord’s tenant improvement representative shall give the necessary
instructions to the contractor.

 

2. Plans und Specifications.

 

2.1. Space Plan. Attached hereto as Exhibit 1 and incorporated herein by this
reference is a space plan which has been approved by Landlord and Tenant (the
“Space Plan”). The Space Plan describes the improvements (the “Improvements”)
which will be made to the Premises by Landlord. Except as set forth in the Space
Plan, Landlord shall not be obligated to make any other improvements to the
Premises. Subject to the requirements of section 4 below, and subject to
applicable provisions of the Lease (including without limitation those
provisions describing Tenant’s Delays), Tenant shall have the right to request
changes to the Space Plan. In the event Tenant requests a change to the Space
Plan, Tenant shall pay any increased costs which result from the change
requested by Tenant and any delay in the completion of the Improvements caused
by such changes shall constitute a Tenant Delay (as defined below). In the event
that Tenant requests a change to the Space Plan and said change is approved by
Landlord, Landlord shall not be obligated to make the change unless and until
the amount of any increased costs resulting from the change has been paid by
Tenant to Landlord. Landlord shall have the right to decline Tenant’s request
for a change in the Space Plan if the change is inconsistent with section 3 or 4
or if such change would, in Landlord’s sole opinion, delay construction of the
Improvements.

 

2.2. Plans. Based on the approved Space Plan, Landlord shall cause to be
prepared detailed plans and working drawings (the “Plans”) if and as necessary
to obtain a building permit for the construction of the Improvements. The Plans
shall be consistent with the Space Plan and

 

61



--------------------------------------------------------------------------------

shall incorporate Landlord’s current building standard specifications (the
“Standards”). Tenant acknowledges that the Space Plan may not comply in every
respect with applicable codes and government regulations and that the Plans may
require deviations from the Space Plan in order for Landlord to obtain a
building permit. Although Tenant will not have the right to approve or
disapprove such deviations, Landlord will advise Tenant of the nature of such
deviations. The Commencement Date (as defined in the Lease) shall be extended
for any delays in obtaining a building permit resulting from the insufficiency
of the Space Plan or the Plans or any delays resulting from changes in the Plans
required by the applicable governmental regulatory agency reviewing the Plans.
As provided above, Tenant hereby acknowledges and agrees that Landlord shall
have the right to prepare the Plans in a way that complies with applicable
governmental laws and regulations, even if the Plans deviate from the general
specifications of the Space Plan. Tenant acknowledges that it will be
responsible for paying the cost of making modifications to the Plans and
obtaining required governmental approvals and building permits if said costs
result from changes requested by Tenant.

 

2.3 Tenants’ Costs. Notwithstanding anything to the contrary contained in this
Agreement, if the Space Plan specifically provides that any item set forth on
the Space Plan sha1l be paid for by Tenant, the cost of said item shall be paid
by Tenant to Landlord before Landlord’s contractor commences construction of the
Improvements.

 

3. Specifications for Building Standard Improvements. Specifications and details
for the Standards are available in the office of the Building. Except an
specified in section 4 below, the Space Plan and Plans shall be consistent with
the Standards, and no deviations shall be permitted from the Standards without
Landlord’s consent as set forth in section 4 below.

 

4. Grounds for Disapproval. Tenant may request deviations from the Standards
provided that the deviations (“Non-Standards”) shall not be of lesser quality
than the Standards. Landlord shall not be required to approve any item of the
Space Plan, the Plans or the Non-Standards that (a) does not conform to
applicable governmental regulations or is disapproved by any governmental
agency; (b) requires building services (including electrical power) beyond the
level normally provided to other tenants in the Building; or (c) overloads the
floors. If Landlord approves any Non-Standards, Tenant shall pay, at its sole
cost, any increased costs resulting from the use of a Non-Standard.

 

5. Construction of Improvements.

 

5.1. Construction. Promptly upon the receipt of a building permit, Landlord
shall instruct its contractor to commence construction of the Improvements.

 

5.2. Completion. Landlord shall endeavor to cause the contractor to
substantially complete construction of the Improvements in a diligent manner,
but except as may be otherwise expressly provided in the Lease, Landlord shall
not be liable for any loss or damage as a result of delays in construction or
delivery of possession of the Premises.

 

5.3. Commencement Date, The Commencement Date under the Lease shall be governed
by section 3 of the Lease. However, if there shall be a Tenant’s Delay (as
defined in the Lease), then the provisions of Section 3.4 shall apply.

 

62



--------------------------------------------------------------------------------

6. Incorporation. This Agreement is and shall be incorporated by reference in
the Lease, and all of the terms and conditions of the Lease are and shall be
incorporated herein by this reference. Capitalized terms included in this
Agreement shall have the same meaning as capitalized terms included in the
Lease.

 

63



--------------------------------------------------------------------------------

EXHIBIT I

 

SPACE PLAN

 

64